Exhibit 10.1


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2






LICENSE AGREEMENT


This License Agreement (the "Agreement") is made and entered into effective as
of September 04, 2018 (the "Effective Date") by and between AstraZeneca AB, a
company incorporated in Sweden under no. 556011-7482 with its registered office
at SE-151 85 Sodertalje, Sweden and with offices at SE-431 83 Molndal, Sweden
("AstraZeneca") and Biohaven Therapeutics Ltd. British Virgin Business
Corporation with offices at 215 Church Street, Haven, CT 06510 ("Licensee").
AstraZeneca and Licensee are sometimes referred to herein individually as a
"Party" and collectively as the "Parties."


BACKGROUND


AstraZeneca owns and controls certain intellectual property rights with respect
to the Licensed Compounds (as defined herein) and Licensed Products (as defined
herein) in the Territory (as defined herein); and


AstraZeneca wishes to grant a license to Licensee and Licensee wishes to take, a
license under such intellectual property rights to develop and commercialize
Licensed Products in the Territory, in each case in accordance with the terms
and conditions set forth below.


NOW, THEREFORE, in consideration of the premises and the mutual promises and
conditions set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, do hereby agree as follows:


Article 1 DEFINITIONS


Unless otherwise specifically provided herein, the following terms shall have
the following
meanings:


1.1."AAA" has the meaning set forth in Section 11.5.2.


1.2."Affiliate" means, with respect to a Party, any Person that, directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with such Party. For purposes of this definition,
"control" and, with correlative meanings, the terms "controlled by" and "under
common control with" means: (i) the possession, directly or indirectly, of the
power to direct the management or policies of a business entity, whether through
the ownership of voting securities, by contract relating to voting rights or
corporate governance or otherwise; or (ii) the ownership, directly or
indirectly, of more than fifty percent (50%) of the voting securities or other
ownership interest of a business entity (or, with respect to a limited
partnership or other similar entity, its general partner or controlling entity).


1.3.
"Agreement" has the meaning set forth in the preamble hereto.



1.4."Anti-Corruption Laws" means the U.S. Foreign Corrupt Practices Act, as
amended, the UK Bribery Act 2010, as amended, and any other applicable
anti-corruption laws and laws for the prevention of fraud, racketeering, money
laundering or terrorism.
1.5."Applicable Law" means applicable laws, rules and regulations, including any




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


rules, regulations, guidelines or other requirements of the Regulatory
Authorities, that may be in effect from time to time, including the FFDCA and
the Anti-Corruption Laws.


1.6.
"Arbitrators" has the meaning set forth in Section 11.5.3.



1.7.
"AstraZeneca" has the meaning set forth in the preamble hereto.



1.8."AstraZeneca Know-How" means all information Controlled by AstraZeneca or
any of its Affiliates as of the Effective Date that is (i) not generally known
and (ii) reasonably necessary for the Exploitation of Licensed Compound(s) or
Licensed Product(s) or any Improvement thereto, but excluding any Information to
the extent covered or claimed by published AstraZeneca Patents.


1.9."AstraZeneca Patents" means (i) the Patents that are Controlled by
AstraZeneca or any of its Affiliates as of the Effective Date or at any time
during the term of the Agreement and that are (ii) reasonably necessary for the
Exploitation of Licensed Compound(s) or Licensed Product(s) or any Improvement
thereto in the Field in the Territory. AstraZeneca Patents shall also include
patents or patent applications existing as of the Effective Date that are
Controlled by AstraZeneca or its Affiliates and cover the composition of matter
of any intermediate or starting material reasonably necessary in or reasonably
useful for the manufacture of Licensed Compound(s). The AstraZeneca Patents as
of the Effective Date are listed in Schedule A.


1.10."AstraZeneca Regulatory Documentation" means Regulatory Documentation
Controlled by AstraZeneca or any of its Affiliates as of the Effective Date
relating exclusively to the Licensed Compound(s) in the Field in the Territory.


1.11."AstraZeneca’s Anti-Corruption Rules and Policies" means the Key Principles
from AstraZeneca’s ABAC and External Interactions Policies regarding
anti-bribery and corruption issues, available on AstraZeneca’s website,
www.astrazeneca.com/sustainability/ethical-business- practices.html, as the same
may be amended, modified or supplemented from time to time.


1.12.
"Audit" has the meaning set forth in Section 8.6.5.



1.13.
"Auditor" has the meaning set forth in Section 5.11.



1.14."Authorized Generic Version" means, with respect to a pharmaceutical
product, any other pharmaceutical product that (i) is sold under the Drug
Approval Application for the first product or any supplement or amendment
thereto, (ii) is sold under a different Trademark than the first product and
(iii) has a National Drug Code ("NDC") number that differs from the NDC number
for the first product (other than on a temporary basis as may be necessary to
launch the second product in the Territory).


1.15.
"Breaching Party" has the meaning set forth in Section 9.2.1.



1.16.
"Business Day" means a day other than a Saturday or Sunday or a day on which

banking institutions in New York are permitted or required to be closed.


1.17."Calendar Quarter" means each successive period of three (3) calendar
months commencing on 1 January, 1 April, 1 July and 1 October, except that the
first Calendar Quarter of the Term shall commence on the Effective Date and end
on the day immediately prior to the first to occur of 1 January,




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


1 April, 1 July or 1 October after the Effective Date and the last Calendar
Quarter shall end on the last day of the Term.


1.18."Calendar Year" means each successive period of twelve (12) calendar months
commencing on 1 January and ending on 31 December, except that the first
Calendar Year of the Term shall commence on the Effective Date and end on 31
December of the year in which the Effective Date occurs and the last Calendar
Year of the Term shall commence on 1 January of the year in which the Term ends
and end on the last day of the Term.


1.19."Combination Product" means a Licensed Product that is comprised of or
contains a Licensed Compound as an active ingredient together with one (1) or
more other active ingredients or Delivery Systems and is sold either as a fixed
dose/unit or as separate doses/units in a single package.


1.20."Commercialization" means any and all activities directed to the
preparation for sale of, offering for sale of or sale of a Licensed Product,
including activities related to marketing, promoting, distributing and importing
such Licensed Product and interacting with Regulatory Authorities regarding any
of the foregoing. When used as a verb, "to Commercialize" and "Commercializing"
means to engage in Commercialization and "Commercialized" has a corresponding
meaning.


1.21."Commercially Reasonable Efforts" means, with respect to the performance of
Development, Commercialization or Manufacturing activities with respect to a
Licensed Compound or a Licensed Product by Licensee, the carrying out of such
activities using efforts and resources comparable to the efforts and resources
commonly used in the research-based bio-pharmaceutical industry for compounds or
products of similar market potential at a similar stage in development or
product life. Commercially Reasonable Efforts shall be determined on a
country-by-country (or region-by-region, where applicable) and
indication-by-indication basis, without regard to the particular circumstances
of Licensee, including any other product opportunities of Licensee.


1.22.
"Competitive Product" means any myeloperoxidase inhibitor.



1.23.
"Confidential Information" has the meaning set forth in Section 6.1.



1.24."Control" means, with respect to any item of Information, Regulatory
Documentation, material, Patent or other intellectual property right, possession
of the right, whether directly or indirectly and whether by ownership, license
or otherwise (other than by operation of the license and other grants in Section
2.1), to grant a license, sublicense or other right (including the right to
reference Regulatory Documentation) to or under such Information, Regulatory
Documentation, Patent or other intellectual property right as provided for
herein without violating the terms of any agreement with any Third Party and at
no cost to the Party granting the rights unless the Party being granted the
rights agrees to pay any such costs (including milestones and royalties)
associated with such grant.


1.25.
"Controlling Party" has the meaning set forth in Section 6.5.



1.26."Delivery System" means any delivery system comprising equipment,
instrumentation, one or more devices, or other components designed to assist in,
or useful for, the administration of a Licensed Compound or a Licensed Product.
1.27. "Development" means all activities related to research, pre-clinical and
other non-clinical testing, test method development and stability testing,
toxicology, formulation, process development,




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


manufacturing scale-up, qualification and validation, quality assurance/quality
control, clinical studies, including Manufacturing in support thereof,
statistical analysis and report writing, the preparation and submission of Drug
Approval Applications, regulatory affairs with respect to the foregoing and all
other activities necessary or reasonably useful or otherwise requested or
required by a Regulatory Authority as a condition or in support of obtaining or
maintaining a Regulatory Approval. When used as a verb, "Develop" means to
engage in Development.


1.28.
"Dispute" has the meaning set forth in Section 10.5.



1.29."Distributor" means, with respect to a country, any Third Party that is
used by pharmaceutical manufacturers generally in such country on a
non-exclusive basis, and without any intellectual property right or license
grant from the Licensee or its Sublicensees, to distribute (but not to market or
promote) finished, packaged pharmaceutical products to pharmacies, managed care
organizations, governmental agencies (e.g., federal, state and local), and other
group purchasing organizations (e.g., pharmaceutical benefits managers) and the
like in such country. For clarity, a Distributor of a Licensed Product in a
country shall not include any person or entity that has been granted a right,
whether by license or otherwise and whether express or implied (including by
subcontract or agency), by a Party or its Affiliates to research, Develop or
manufacture any such Licensed Product or that otherwise assumes any regulatory
or other responsibilities with respect to obtaining or maintaining regulatory
approvals for such Licensed Product in such country.


1.30.
"Dollars" or "$" means United States Dollars.



1.31."Drug Approval Application" means a New Drug Application as defined in the
FFDCA or any corresponding foreign application in the Territory, including, with
respect to the European Union, a Marketing Authorization Application filed with
the EMA pursuant to the centralized approval procedure or with the applicable
Regulatory Authority of a country in Europe with respect to the mutual
recognition or any other national approval.


1.32.
"Effective Date" has the meaning set forth in the preamble hereto.



1.33.
"EMA" means the European Medicines Agency and any successor agency thereto.



1.34.
"Enforcing Party" has the meaning set forth in Section 6.3.2.



1.35.
"European Union" or "EU" means the economic, scientific and political

organization of member states as it may be constituted as of the Effective Date
and during the Term.


1.36.
"Existing Patents" has the meaning set forth in Section 7.2.



1.37.
"Expert" has the meaning set forth in Section 11.5.2.



1.38."Exploit" means to make, have made, import, use, sell or offer for sale,
including to research, develop, commercialize, register, Manufacture, have
Manufactured, hold or keep (whether for disposal or otherwise), have used,
export, transport, distribute, promote, market or have sold or otherwise dispose
of. "Exploitation" means the act of Exploiting a compound, product or process.
1.39.
"FDA" means the United States Food and Drug Administration and any successor

agency thereto.




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




1.40."FFDCA" means the United States Food, Drug, and Cosmetic Act, as amended
from time to time, together with any rules, regulations and requirements
promulgated thereunder (including all additions, supplements, extensions and
modifications thereto).


1.41.
"Field" means all human uses.



1.42."First Commercial Sale" means, with respect to a Licensed Product and a
country, the first sale for monetary value for use or consumption by the end
user of such Licensed Product in such country after Regulatory Approval for such
Licensed Product has been obtained in such country. Sales prior to receipt of
Regulatory Approval for such Licensed Product, such as so-called "treatment IND
sales," "named patient sales," and "compassionate use sales," shall not be
construed as a First Commercial Sale.


1.43."GAAP" means, with respect to a Party or its Affiliates or its or their
Sublicensees, United States generally accepted accounting principles,
International Financial Reporting Standards or such other similar national
standards as such Party, Affiliates or its or their Sublicensee adopts, in each
case, consistently applied.


1.44."Generic Product" means, with respect to a particular mode of
administration and dosage strength of a Licensed Product, any other prescription
pharmaceutical product that (i) contains the same active ingredient(s) as such
Licensed Product, (ii) has the same mode of administration and dosage strength
as such Licensed Product and (ii) is "therapeutically equivalent" as evaluated
by the FDA, applying the definition of "therapeutically equivalent" set forth in
the preface to the FDA’s Orange Book (or, with respect to any country in the
Territory outside the United States, is similarly substitutable under equivalent
Applicable Law in such country), with respect to such mode of administration and
dosage strength, as such Licensed Product.


1.45."Government Official" means (i) any Person employed by or acting on behalf
of a government, government-controlled agency or entity or public international
organization, (ii) any political party, party official or candidate, (iii) any
Person who holds or performs the duties of an appointment, office or position
created by custom or convention or (iv) any Person who holds himself out to be
the authorized intermediary of any of the foregoing.


1.46."Hatch-Waxman Act" means the U.S. "Drug Price Competition and Patent Term
Restoration Act" of 1984, as set forth at 21 U.S.C. ß355(b)(2)(A)(iv) or
(j)(2)(A)(vii)(IV).


1.47."Improvements" means any invention, discovery, development or modification
with respect to a Licensed Compound or a Licensed Product or relating to the
Exploitation thereof, whether or not patented or patentable, including any
enhancement in the efficiency, operation, Manufacture, ingredients, preparation,
presentation, formulation, means of delivery (including the development of any
Delivery System or enhancement thereto) or dosage of such Licensed Compound or
Licensed Product, any discovery or development of any new or expanded
indications for such Licensed Compound or Licensed Product, or any discovery or
development that improves the stability, safety or efficacy of such Licensed
Compound or Licensed Product.
1.48."IND" means (i) an investigational new drug application filed with the FDA
for authorization to commence clinical studies and its equivalent in other
countries or regulatory jurisdictions and (ii) all supplements and amendments
that may be filed with respect to the foregoing.






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


1.49.
"Indemnification Claim Notice" has the meaning set forth in Section 9.3.1.



1.50.
"Indemnified Party" has the meaning set forth in Section 8.3.1.



1.51."Information" means all technical, scientific and other know-how and
information, trade secrets, knowledge, technology, means, methods, processes,
practices, formulae, instructions, skills, techniques, procedures, experiences,
ideas, technical assistance, designs, drawings, assembly procedures, computer
programs, apparatuses, specifications, data, results and other material,
including: biological, chemical, pharmacological, toxicological, pharmaceutical,
physical and analytical, pre-clinical, clinical, safety, manufacturing and
quality control data and information, including study designs and protocols,
assays and biological methodology, in each case (whether or not confidential,
proprietary, patented or patentable) in written, electronic or any other form
now known or hereafter developed.


1.52.
"Infringement" has the meaning set forth in Section 5.3.1.



1.53.
"Initiation" means, with respect to a clinical study, the first dosing of the
first

human subject in such clinical study.


1.54.
"Invoiced Sales" has the meaning set forth in the definition of "Net Sales."



1.55."Knowledge" means, with respect to a Party or its Affiliates, the actual
knowledge of AstraZeneca’s [***] or Licensee’s [***] or any person holding a
position equivalent to such job title (but only to the extent such position
exists) based on such individuals’ good faith understanding of the facts and
information in their possession or control without any duty to conduct any
additional investigations with respect to such facts and information.


1.56."Licensed Compounds" means the pharmaceutical compound known as AZD3241 or
any compound that is within the scope of the AstraZeneca Patents listed in
Schedule A.


1.57.
"Licensed IP" means AstraZeneca Know-How and AstraZeneca Patents.



1.58."Licensed Product" means any product that is comprised of or contains a
Licensed Compound, alone or in combination with one (1) or more other active
ingredients, in any and all forms, presentations, dosages and formulations,
which, for clarity, shall include any Delivery Systems that are sold with, or
for the administration of, such Licensed Compound. Licensed Products shall be
construed accordingly.


1.59."Licensed Product Agreement" means, with respect to a Licensed Product or
any Improvement, any agreement entered into by and between Licensee or any of
its Affiliates or its or their Sublicensees, on the one hand and one (1) or more
Third Parties, on the other hand, that is reasonably necessary for the
Exploitation of such Licensed Product in the Field in the Territory, including
(i) any agreement pursuant to which Licensee, its Affiliates or its or their
Sublicensees receives any license or other rights to Exploit such Licensed
Product, (ii) supply agreements pursuant to which Licensee, its Affiliates or
its or their Sublicensees obtain or will obtain quantities of such Licensed
Product, (iii) clinical trial agreements, (iv) contract research organization
agreements and (v) service agreements.


1.60.
"Licensee" has the meaning set forth in the preamble hereto.







CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


1.61."Licensee Know-How" means all Information Controlled by Licensee or any of
its Affiliates as of the Effective Date or at any time during the Term that is
(i) not generally known and (ii) reasonably necessary for the Exploitation of a
Licensed Compound or a Licensed Product or any Improvement thereto, but
excluding any Information to the extent covered or claimed by published Licensee
Patents.


1.62."Licensee Patents" means all of the Patents Controlled by Licensee or any
of its Affiliates as of the Effective Date or at any time during the Term that
are reasonably necessary (or, with respect to Patent applications, would be
reasonably necessary if such Patent applications were to issue as Patents) for
the Exploitation of a Licensed Compound or a Licensed Product or any Improvement
thereto in the Field in the Territory.


1.63.
"Licensee Representatives" has the meaning set forth in Section 7.6.



1.64.
"Licence Shares" has the meaning set forth in Section 4.2.1



1.65.
"Losses" has the meaning set forth in Section 8.1.



1.66."Manufacture" and "Manufacturing" means all activities related to the
production, manufacture, processing, filling, finishing, packaging, labelling,
shipping and holding of a product or any intermediate thereof, including process
development, process qualification and validation, scale-up, pre-clinical,
clinical and commercial manufacture and analytic development, product
characterization, stability testing, quality assurance and quality control.


1.67."Material Anti-Corruption Law Violation" means a violation of an Anti-
Corruption Law relating to the subject matter of this Agreement that would, if
it were publicly known, in the reasonable view of AstraZeneca, have a material
adverse effect on AstraZeneca or on the reputation of AstraZeneca because of its
relationship with Licensee.


1.68."Net Sales" means, with respect to a Licensed Product for any period, the
gross amount billed or invoiced by Licensee, its Affiliates or its or their
Sublicensees (including Distributors of Authorized Generic Versions of Licensed
Product(s)) to Third Parties for the sale of a Licensed Product (the "Invoiced
Sales"), less deductions for:


1.68.1.normal and customary [***] discounts (including [***]) actually allowed;


1.68.2.amounts repaid or credited by reason of [***];


1.68.3.freight, postage, shipping and insurance expenses to the extent that such
items are [***];
1.68.4.customs and excise duties and other taxes or duties related to the sales
to the extent that such items are [***];


1.68.5.rebates and similar payments made with respect to sales [***] such as, by
way of illustration and not in limitation of the Parties’ rights hereunder,
[***];


1.68.6.the portion of [***] fees [***] during the relevant time period to [***]
or [***] relating to such Licensed Product;






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


1.68.7.that portion of the [***] fee on [***] imposed by [***] that Licensee,
its Affiliate or its or their Sublicensee, as applicable, [***]; and


1.68.8.any actual bad debt expense recorded in accordance with GAAP from
customers related to sales of a Licensed Product, such bad debt not to exceed
[***].


Any of the deductions listed above that involves a payment by Licensee, its
Affiliates or its or their Sublicensees shall be taken as a deduction in the
Calendar Quarter in which the payment is accrued by such entity. For purposes of
determining Net Sales, a Licensed Product shall be deemed to be sold when
invoiced and a "sale" shall not include transfers or dispositions of such
Licensed Product [***] or [***], in each case, [***]. Licensee’s, its
Affiliates’ or its or their Sublicensees’ transfer of any Licensed Product to an
Affiliate or Sublicensee shall not result in any Net Sales, unless such Licensed
Product is consumed or administered by such Affiliate or Sublicensee in the
course of its commercial activities. With respect to any Licensed Product that
is consumed or administered by Licensee or its Affiliates or its or their
Sublicensees, Net Sales shall include [***] with respect to such consumption or
administration, [***].


In the event that a Licensed Product is sold in any country in the form of a
Combination Product, Net Sales of such Combination Product shall be adjusted by
multiplying actual Net Sales of such Combination Product in such country
calculated pursuant to the foregoing definition of "Net Sales" by the fraction
[***], where [***]; provided that the invoice price in a country for each
Licensed Product that contains only the Licensed Compound(s) and each product
that contains solely active ingredient(s) other than the Licensed Compound(s)
included in the Combination Product shall be for a quantity comparable to that
used in such Combination Product and of substantially the same class, purity and
potency. If either such Licensed Product that contains the Licensed Compound(s)
as its sole active ingredient or a product that contains an active ingredient
(other than the Licensed Product) in the Combination Product as its sole active
ingredient(s) is not sold separately in a particular country, the Parties shall
negotiate in good faith a reasonable adjustment to Net Sales in such country
that takes into account the medical contribution to the Combination Product of
and all other factors reasonably relevant to the relative value of, the Licensed
Compound(s), on the one hand and all of the other active ingredient(s),
collectively, on the other hand.


In the case of [***] shall be allocated among products on the basis on which
such [***] or, if such basis cannot be determined, in accordance with
Licensee’s, its Affiliates’ or its or their Sublicensees’ existing allocation
method; provided that any such allocation to a Licensed Product shall be (i)
done in accordance with Applicable Law, including any price reporting laws,
rules and regulations and (ii) subject to clause (i), in no event no greater
than a pro rata allocation, such that the portion of each of foregoing rebates,
discounts and other forms of reimbursements shall not be included as deductions
from Invoiced Sales hereunder in any amount greater than [***] compared to [***]
to which such foregoing [***].


Subject to the above, Net Sales shall be calculated in accordance with the
standard internal policies and procedures of Licensee, its Affiliates or its or
their Sublicensees, which must be in accordance with GAAP.
1.69.
"Non-Breaching Party" has the meaning set forth in Section 9.2.1.



1.70.
"Notice Period" shall have the meaning set forth in Section 9.2.1.



1.71.
"Party" and "Parties" have the meaning set forth in the preamble hereto.



1.72."Patents" means: (i) all national, regional and international patents and
patent applications, including provisional patent applications; (ii) all patent
applications filed either from such




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


patents, patent applications or provisional applications or from an application
claiming priority from either of these, including divisionals, continuations,
continuations-in-part, provisionals, converted provisionals and continued
prosecution applications; (iii) any and all patents that have issued or in the
future issue from the foregoing patent applications ((i) and (ii)), including
utility models, petty patents, innovation patents and design patents and
certificates of invention; (iv) any and all extensions or restorations by
existing or future extension or restoration mechanisms, including revalidations,
reissues, re-examinations and extensions (including any supplementary protection
certificates and the like) of the foregoing patents or patent applications ((i),
(ii) and (iii)); and (v) any similar rights, including so-called pipeline
protection or any importation, revalidation, confirmation or introduction patent
or registration patent or patent of additions to any of such foregoing patent
applications and patents.


1.73.
"Payment" has the meaning set forth in Section 4.6.1.



1.74."Person" means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.
1.75."Pivotal Efficacy Study" means a randomized, controlled clinical trial of a
product designed to demonstrate statistically significant clinical efficacy and
safety in human patients with the disease or condition being studied (in
conjunction with performance of a therapeutic procedure).


1.76.
"Prosecuting Party" has the meaning set forth in Section 5.2.1.



1.77.
"Provisions" has the meaning set forth in Section 7.6.6.



1.78."Regulatory Approval" means, with respect to a country in the Territory,
any and all approvals (including Drug Approval Applications), licenses,
registrations or authorizations of any Regulatory Authority necessary to
commercially distribute, sell or market a Licensed Product or any Improvement
thereto in such country, including, where applicable, (i) pricing or
reimbursement approval in such country, (ii) pre- and post-approval marketing
authorizations (including any prerequisite Manufacturing approval or
authorization related thereto) and (iii) labelling approval.


1.79."Regulatory Authority" means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities regulating or
otherwise exercising authority with respect to the Exploitation of Licensed
Compounds or Licensed Products or any Improvement thereto in the Territory,
including the FDA in the United States and the EMA in the European Union.


1.80."Regulatory Documentation" means: all (i) applications (including all INDs
and Drug Approval Applications), registrations, licenses, authorizations and
approvals (including Regulatory Approvals); (ii) correspondence and reports
submitted to or received from Regulatory Authorities (including minutes and
official contact reports relating to any communications with any Regulatory
Authority) and all supporting documents with respect thereto, including all
adverse event files and complaint files; and (iii) clinical and other data
contained or relied upon in any of the foregoing; in each case ((i), (ii) and
(iii)) relating to a Licensed Compound or a Licensed Product or any Improvement
thereto.


1.81."Regulatory Exclusivity Period" means, with respect to each Licensed
Product in any country in the Territory, any period of data, market or other
regulatory exclusivity (other than Patent




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


exclusivity) granted or afforded by Applicable Law or by a Regulatory Authority
in such country that confers exclusive marketing rights with respect to such
Licensed Product in such country or prevents another party from using or
otherwise relying on any data supporting the approval of the NDA or supporting
the MAA for such Licensed Product without the prior written consent of the
NDA-holder or MAA-holder, as applicable, such as new chemical entity
exclusivity, new use or indication exclusivity, new formulation exclusivity,
orphan drug exclusivity, non-patent related paediatric exclusivity or any other
applicable marketing or data exclusivity, including any such periods listed in
the FDA’s Orange Book or any such periods under national implementations in the
EU of Article 10 of Directive 2001/83/ED, Article 14(11) of Parliament and
Council Regulation (EC) No. 726/2004, Parliament and Council Regulation (ED) No.
141/2000 on orphan medicines, Parliament and Council Regulation (ED) No.
1901/2006 on medicinal products for paediatric use and all international
equivalents of any of the foregoing.


1.82."Retained Rights" mean, with respect to the Licensed Compounds and Licensed
Products in the Field in the Territory, the rights of AstraZeneca, its
Affiliates and its and their licensors, (sub)licensees and contractors to
perform its and their obligations under this Agreement.


1.83."Royalty Term" means, on a Licensed Product-by-Licensed Product and
country- by-country basis, the period beginning on the date of the First
Commercial Sale of such Licensed Product in such country and ending on the
latest to occur of: (i) ten years from such First Commercial Sale or (ii) the
expiration of the last-to-expire AstraZeneca Patent in such country that
contains a Valid Claim that, if asserted against a Person, would, in the absence
of a license, be sufficient to prevent the sale or use by such Person of all
Generic Products with respect to such Licensed Product in such country.


1.84.
"Senior Officer" means, with respect to AstraZeneca, [***] and with respect

to Licensee, [***].


1.85."Sublicensee" means a Person, other than an Affiliate, that is granted a
sublicense by Licensee or its Affiliate under the grants in Section 2.1, as
provided in Section 2.2. For clarity, a Distributor of Licensed Product(s) is
not considered a Sublicensee, and a Distributor of an Authorized Generic Version
of a Licensed Product(s) is considered a Sublicensee.


1.86."Tax" or "Taxation" means any form of tax or taxation, levy, duty, charge,
social security charge, contribution, or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, a Tax Authority.


1.87."Tax Authority" means any government, state or municipality, or any local,
state, federal or other fiscal, revenue, customs or excise authority, body or
official anywhere in the world, authorized to levy Tax.


1.88.
"Term" has the meaning set forth in Section 9.1.



1.89."Terminated Territory" means each country with respect to which this
Agreement is terminated by; (a) AstraZeneca pursuant to Section 9.2.1; (b) by
Licensee pursuant to Section 9.2.3; or,(c) if this Agreement is terminated in
its entirety, the entire Territory.


1.90.
"Termination Notice" has the meaning set forth in Section 9.2.1.



1.91.
"Territory" means the world, other than any Terminated Territory.





CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




1.92."Third Party" means any Person other than AstraZeneca, Licensee and their
respective Affiliates.


1.93.
"Third Party Claims" has the meaning set forth in Section 8.1.



1.94.
"Third Party Infringement Claim" has the meaning set forth in Section 6.4.



1.95.
"Third Party Patent Right" has the meaning set forth in Section 5.6.



1.96.
"United States" or "U.S." means the United States of America and its territories

and possessions (including the District of Columbia and Puerto Rico).


1.97."Valid Claim" means (i) a claim of any issued and unexpired Patent whose
validity, enforceability or patentability has not been affected by (a)
irretrievable lapse, abandonment, revocation, dedication to the public or
disclaimer or (b) a holding, finding or decision of invalidity, unenforceability
or non-patentability by a court, governmental agency, national or regional
patent office or other appropriate body that has competent jurisdiction, such
holding, finding or decision being final and unappealable or unappealed within
the time allowed for appeal or (ii) a claim of a pending Patent application that
was filed and is being prosecuted in good faith and has not been abandoned or
finally disallowed without the possibility of appeal or re-filing of the
application; provided, however, that if a claim of a pending patent application
shall not have issued within [***] ([***]) [***] after the earliest filing date
from which such claim takes priority, such claim shall not constitute a Valid
Claim for the purposes of this Agreement unless and until a patent issues with
such claim.


1.98.
"VAT" has the meaning set forth in Section 4.7.2.



Article 2
GRANT OF RIGHTS


2.1.Grants to Licensee. Subject to Section 2.2 and the other terms and
conditions of this Agreement, AstraZeneca hereby grants to Licensee:


2.1.1.an exclusive (even as to AstraZeneca and its Affiliates) license (or
sublicense, as the case may be), with the right to grant sublicenses in
accordance with Section 2.2, under the Licensed IP to Exploit the Licensed
Compounds and Licensed Products in the Field in the Territory and;


2.1.2.an exclusive (including with regard to AstraZeneca and its Affiliates)
license and right of reference, with the right to grant sublicenses in
accordance with Section 2.2, under the AstraZeneca Regulatory Documentation that
AstraZeneca or its Affiliates Control as of the Effective Date as necessary for
purposes of Exploiting the Licensed Compounds and Licensed Products in the Field
in the Territory.


2.2.Sublicenses. Licensee shall have the right to grant sublicenses (or further
rights of reference), through multiple tiers of sublicensees, under the licenses
and rights of reference granted in Section 2.1, to its Affiliates and
Sublicensees; provided that any such sublicenses granted to Sublicensees shall
be (i) subject to AstraZeneca’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, except Licensee may grant a
sublicense to an Affiliate with notice but without consent; provided




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


that in the event a sublicensed Affiliate ceases to be an Affiliate of Licensee,
then such Affiliate shall thereafter be deemed to be a Sublicensee and Licensee
shall deliver a copy of the applicable sublicense agreement to AstraZeneca
within [***] ([***]) [***] of such Sublicensee ceasing to be an Affiliate of
Licensee; and (ii) consistent with, and expressly made subject to, the terms and
conditions of this Agreement. Licensee shall cause each Sublicensee to comply
with the applicable terms and conditions of this Agreement, as if such
Sublicensee were a Party to this Agreement. Licensee hereby (x) guarantees the
performance of its Affiliates and permitted Sublicensees that are sublicensed as
permitted herein and the grant of any such sublicense shall not relieve Licensee
of its obligations under this Agreement, except to the extent they are
satisfactorily performed by such Sublicensee and (y) waives any requirement that
AstraZeneca exhaust any right, power or remedy, or proceed against any
Sublicensee for any obligation or performance under this Agreement prior to
proceeding directly against Licensee. A copy of any sublicense agreement
executed by Licensee to a Sublicensee shall be provided to AstraZeneca within
[***] ([***]) [***] after its execution; provided that the financial terms of
any such sublicense agreement to the extent not pertinent to an understanding of
a Party’s obligations or benefits under this Agreement may be redacted.


2.3.Limitations Applicable to License Grants. Except as expressly provided
herein and without limiting the foregoing, AstraZeneca grants no other right or
license, including any rights or licenses to the AstraZeneca Patents, the
AstraZeneca Know-How, the AstraZeneca Regulatory Documentation or any other
Patent or other intellectual property rights not otherwise expressly granted
herein.


2.4.
Non-Compete. For a period of five (5) years following the Effective Date:



2.1.1.AstraZeneca shall not, and shall cause its Affiliates not to, (a) directly
or indirectly Commercialize or Develop any Competitive Product in the Territory,
or (b) assist or cooperate in any way with any other Person to Commercialize or
Develop any Competitive Product in the Territory, which, in the case of each of
the foregoing subsections (a) and (b), is directed to the prevention, treatment
or diagnosis of any neurological disorder [***]; and


2.1.2.Licensee shall not, and shall cause its Affiliates not to, (a) directly or
indirectly Commercialize or Develop any Licensed Product in the Territory, or
(b) assist or cooperate in any way with any other Person to Commercialize or
Develop any Licensed Product in the Territory, which, in the case of each of the
foregoing subsections (a) and (b), is directed to the prevention, treatment or
diagnosis of any cardiovascular disease.


2.1.3.Each of AstraZeneca and Licensee agrees that the foregoing respective
restriction on such Party is reasonable and necessary to protect the other
Party’s legitimate business interests. Neither AstraZeneca nor Licensee will,
during the Term, enter into any agreement or other arrangement with a Third
Party that might reasonably be expected to adversely impact such Party’s ability
to comply with its obligations under this Agreement without the other Party’s
prior written consent. The Parties agree that, in the event that a court of
competent jurisdiction determines that this Section 2.4 is unenforceable as
written, the court should enforce this Section 2.4 to render it valid and
enforceable to the maximum extent possible.


Article 3
TRANSITIONAL, DEVELOPMENT, REGULATORY AND COMMERCIALIZATION ACTIVITIES.


3.1.Transition Activities. In order to transfer the Development responsibility
to Licensee




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


as contemplated hereunder, the Parties shall use Commercially Reasonable Efforts
to comply with the transition plans set forth as Schedule C (collectively, the
"Transition Plan"), which, for clarity, shall consist of those plans for
AstraZeneca to transfer to Licensee: (a) regulatory obligations in respect of
the Regulatory Documentation from AstraZeneca (or its Third Party contractors);
(b) the amounts of inventory of Licensed Compound set forth on Schedule B; (c)
results and data from all pre-clinical studies conducted prior to the Effective
Date; (d) Licensed Compound manufacturing technology within the AstraZeneca
Know-How; and (e) other such AstraZeneca Know-How in existence as of the
Effective Date and reasonably necessary for use in connection with the
Development of the Licensed Product and (f) AstraZeneca will make available to
Licensee, [***] an appropriately qualified AstraZeneca personnel to provide
consulting and technical scientific support to Licensee with respect to the
transfer of the AstraZeneca Know-How (collectively, the "Transfer Activities").
All costs to be borne by Licensee in connection with the Transition Plan are
identified therein.


3.2.Transfer Activities. AstraZeneca and Licensee will initiate the Transfer
Activities promptly after the Effective Date in accordance with a time plan as
specified in the Transition Plan. After completion of the Financing AstraZeneca
shall execute and deliver a letter to the applicable Regulatory Authority
authorizing Licensee to cross-reference the existing INDs and other drug
approval applications covering the Product. AstraZeneca and Licensee shall use
Commercially Reasonable Efforts to perform the Transfer Activities and complete
such Transfer Activities within the time periods specified in the Transition
Plan.


3.3.
Development.



3.3.1.Diligence. After the Effective Date and after completion of the Transfer
Activities set forth in Section 3.1, Licensee shall be solely responsible for
all aspects of the Development of the Licensed Compounds and Licensed Products
in the Field in the Territory. Licensee shall use Commercially Reasonable
Efforts to Develop, and obtain and maintain Regulatory Approvals for, at least
one (1) Licensed Product for use in the Field in the Territory. [***]


3.3.2.Development Costs. Licensee shall be responsible for all of its costs and
expenses in connection with the Development of, and obtaining and maintaining
Regulatory Approvals for, the Licensed Products in the Field in the Territory.


3.3.3.Development Records. Licensee shall, and shall cause its Affiliates and
its and their Sublicensees to, maintain, in good scientific manner, complete and
accurate books and records pertaining to Development of Licensed Products
hereunder, in sufficient detail to verify compliance with its obligations under
this Agreement. Such books and records shall (i) be appropriate for patent and
regulatory purposes, (ii) be in compliance with Applicable Law, (iii) properly
reflect all work done and results achieved in the performance of its Development
activities hereunder, (iv) record only such activities and not include or be
commingled with records of activities outside the scope of this Agreement and
(v) be retained by Licensee for at least [***] ([***]) [***] after the
expiration or termination of this Agreement in its entirety or for such longer
period as may be required by Applicable Law. AstraZeneca shall have the right,
during normal business hours and upon reasonable notice, to inspect and copy all
such books and records maintained pursuant to this Section 3.3.3; provided that
AstraZeneca shall maintain such records and information disclosed therein in
confidence accordance with Article 6.


3.3.4.Development Reports. Within [***] ([***]) [***] following the end of each
Calendar Year during which Licensee is conducting Development activities
hereunder, Licensee shall provide




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


AstraZeneca with a detailed written report of such Development activities it has
performed, or caused to be performed, since the preceding report, its
Development activities in process and the future activities it expects to
initiate during the following [***] period. Each such report shall contain
sufficient detail to enable AstraZeneca to assess Licensee’s compliance with its
obligations set forth in Section 3.3.1 including: (i) Licensee’s, or its
Affiliates’ or its or their Sublicensees’ activities with respect to achieving
Regulatory Approvals of Licensed Products in the Territory and (ii) clinical
study results and results of other Development activities.


3.4.
Regulatory Activities.



3.4.1.Regulatory Approvals. Subject to the Retained Rights, except as otherwise
set forth in this Section 3.4., Licensee shall have the sole right to prepare,
obtain and maintain Drug Approval Applications (including the setting of the
overall regulatory strategy therefor), other Regulatory Approvals and other
submissions (including INDs) and to conduct communications with the Regulatory
Authorities, for Licensed Products in the Field in the Territory in its name.
3.4.2.Recalls, Suspensions or Withdrawals. Licensee shall notify AstraZeneca
promptly (but in no event later than [***] ([***]) [***]) following its
determination that any event, incident or circumstance has occurred that may
result in the need for a recall, market suspension or market withdrawal of a
Licensed Product in the Field in the Territory and shall include in such notice
the reasoning behind such determination and any supporting facts. As between the
Parties, Licensee shall have the right to make the final determination whether
to voluntarily implement any such recall, market suspension or market withdrawal
in the Field in the Territory; provided that prior to any implementation of such
a recall, market suspension or market withdrawal, Licensee shall consult with
AstraZeneca and shall consider AstraZeneca’s comments in good faith. If a
recall, market suspension or market withdrawal is mandated by a Regulatory
Authority in the Territory, as between the Parties, Licensee shall initiate such
a recall, market suspension or market withdrawal in compliance with Applicable
Law. For all recalls, market suspensions or market withdrawals undertaken
pursuant to this Section 3.4.2, as between the Parties, Licensee shall be solely
responsible for the execution thereof. Subject to Article 8, Licensee shall be
responsible for all costs of any such recall, market suspension or market
withdrawal, except in the event and to the extent that a recall, market
suspension or market withdrawal resulted from AstraZeneca’s or its Affiliate’s
breach of its obligations hereunder or from such AstraZeneca’s or its
Affiliate’s fraud, gross negligence or willful misconduct, in which case,
AstraZeneca shall bear the expense of such recall, market suspension or market
withdrawal.


3.4.3.
Global Safety Database. Licensee shall establish, hold and maintain

(at Licensee’s sole cost and expense) the global safety database for Licensed
Products.


3.5.
Commercialization.



3.5.1.Diligence. As between the Parties, Licensee shall be solely responsible
for Commercialization of the Licensed Products in the Field throughout the
Territory at Licensee’s own cost and expense. Licensee shall use Commercially
Reasonable Efforts to Commercialize the Licensed Products throughout the
Territory; provided, however, that it shall be within Licensee’s sole discretion
to determine which countries in the Territory to Commercialize the Licensed
Products.


3.5.2.Commercialization Costs; Booking of Sales; Distribution. Except as
otherwise provided in this Agreement, Licensee shall be responsible for all of
its costs and expenses in connection with the Commercialization of the Licensed
Products in the Field in the Territory. Licensee shall




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


invoice and book sales, establish all terms of sale (including pricing and
discounts) and warehouse and distribute the Licensed Products in the Field in
the Territory and perform or cause to be performed all related services.
Licensee shall handle all returns, recalls or withdrawals, order processing,
invoicing, collection, distribution and inventory management with respect to the
Licensed Products in the Territory.


3.5.3.Commercialization Records. Licensee shall maintain complete and accurate
books and records pertaining to Commercialization of Licensed Products
hereunder, in sufficient detail to verify compliance with its obligations under
this Agreement and which shall be in compliance with Applicable Law and properly
reflect all work done and results achieved in the performance of its
Commercialization activities. Such records shall be retained by Licensee for at
least [***] ([***]) [***] after the expiration or termination of this Agreement
in its entirety or for such longer period as may be required by Applicable Law.


3.5.4.Commercialization Reports. Without limiting Section 3.3.4, within [***]
([***]) [***] following the end of each Calendar Quarter, commencing upon the
First Commercial Sale of a Licensed Product and thereafter, Licensee shall
provide to AstraZeneca with detailed written reports of such Commercialization
activities it has performed, or caused to be performed, since the preceding
report and the future activities it expects to initiate during the following
[***] period. Each such report shall contain sufficient detail to enable
AstraZeneca to assess Licensee’s compliance with its obligations set forth in
Sections 3.4.1 and 3.4.2, including, including in each case: (i) sales force
size and allocation; (ii) the number and position of details in the applicable
period; (iii) the nature of promotional activities and Licensed Product sampling
activities; (iv) market and sales promotional programs; (v) the conduct of
advertising, public relations and other promotional programs, including
professional symposia and speaker and peer-to-peer activity programs used in the
Commercialization of such Licensed Product; and (vi) Net Sales for such Licensed
Product in the Territory.


3.6.Statements and Compliance with Applicable Law. Licensee shall and shall
cause its Affiliates to, comply with all Applicable Law with respect to the
Exploitation of Licensed Products. Licensee shall avoid and shall use
commercially reasonable efforts to cause its Affiliates and its and their
Sublicensees employees, representatives, agents, and distributors to avoid,
taking or failing to take, any actions that Licensee knows or reasonably should
know would jeopardize the goodwill or reputation of AstraZeneca or the Licensed
Products or any Trademark associated therewith.


3.7.
Supply of Licensed Compounds.



3.7.1.AstraZeneca shall provide to Licensee upon written request such quantities
of Licensed Compounds as it holds in its inventory. For clarity, AstraZeneca
shall be under no obligation to Manufacture, or have Manufactured, Licensed
Compounds. LICENSEE AGREES THAT ALL SUCH LICENSED COMPOUNDS ARE PROVIDED "AS IS"
AND WITHOUT ANY WARRANTIES, EXPRESS OR IMPLIED.


3.7.2.As between the Parties, once AstraZeneca’s inventory of Licensed Compounds
has been exhausted, for the supply of all further quantities of Licensed
Compounds, Licensee shall have the sole responsibility for procuring and shall
at its own expense Manufacture (or having Manufactured) and shall supply the
Licensed Compounds and Licensed Products for its Development and
Commercialization activities in the Territory.


3.8.Subcontracting. Subject to Section 2.2, Licensee may subcontract with a
Third Party




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


to perform any or all of its obligations hereunder (including by appointing one
or more Distributors); provided that (i) no such permitted subcontracting shall
relieve Licensee of obligation hereunder (except to the extent satisfactorily
performed by such subcontractor) or any liability and Licensee shall be and
remain fully responsible and liable therefor and (ii) the agreement pursuant to
which Licensee engages any Third Party subcontractor must (a) be consistent in
all material respects with this Agreement,
(b) contain terms obligating such subcontractor to comply with the
confidentiality, intellectual property and all other relevant provisions of this
Agreement and (c) contain terms obligating such subcontractor to permit
AstraZeneca rights of inspection, access and audit substantially similar to
those provided to AstraZeneca in this Agreement. Licensee shall ensure that each
subcontractor accepts and complies with all of the applicable terms and
conditions of this Agreement as if such permitted subcontractor were a Party to
this Agreement. Licensee hereby waives any requirement that AstraZeneca exhaust
any right, power or remedy, or proceed against any subcontractor for any
obligation or performance under this Agreement prior to proceeding directly
against Licensee.
Article 4
PAYMENTS AND RECORDS


4.1.Upfront Payment. In partial consideration of the rights granted by
AstraZeneca to Licensee hereunder, Licensee shall within [***] ([***]) [***] of
the Effective Date make a non- refundable, non-creditable payment to AstraZeneca
of three million US Dollars (USD$3,000,000).


4.2.
Equity.    Licensee shall cause its Affiliate, Biohaven Pharmaceutical Holding

Company Ltd ("BHVN") to:


4.8.1.issue to AstraZeneca or its designated affiliate, within [***] ([***])
[***] following the Effective Date, a number of BHVN’s fully-paid and
non-assessable common shares, no par value per share (the "Licence Shares"),
determined by dividing (i) four million US Dollars (USD $4,000,000), by (ii) the
average of the closing price per share of BHVN’s common shares for each of the
[***] ([***]) trading days ending on the Effective Date, as reported by the New
York Stock Exchange; and


4.8.2.at its sole expense, (i) file a registration statement on Form S-1 with
the Securities and Exchange Commission ("SEC"), within [***] ([***]) [***]
following the Effective Date, covering the resale of the Licence Shares pursuant
to the Securities Act of 1933, as amended (the "Securities Act"), (ii) use
commercially reasonable efforts to have such registration statement declared
effective [***], (iii) file a final prospectus with the SEC as soon as
practicable after the registration statement is declared effective and (iv) take
all actions necessary to have the Licence Shares listed on the New York Stock
Exchange. AstraZeneca shall furnish in writing to BHVN such information
regarding itself, the Licence Shares and any other securities of BHVN held by
AstraZeneca, and the intended method of distribution of the Licence Shares as
shall be reasonably required to effect the registration of such Licence Shares
and shall execute such documents in connection with such registration as BHVN
may reasonably request.


4.3.
Milestones



4.3.1.Regulatory Milestones.


i.First Indication. In partial consideration of the rights granted by
AstraZeneca to Licensee hereunder, the following amounts shall be payable to
AstraZeneca from Licensee within [***] ([***]) [***] after the achievement of
each of the following milestone events with respect to




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


a Licensed Product in the first indication to reach such milestone, which shall
be non-refundable, non- creditable and fully earned upon the achievement of the
applicable milestone event:


[***]
[***] US Dollars (USD $[***])
[***]
[***] US Dollars (USD $[***])
[***]
[***]
[***] US Dollars (USD $[***])
[***]
[***] US Dollars (USD
$[***])
[***]
[***] US Dollars (USD
$[***])

Each milestone in this Section 4.3.1 shall be accrued on a Licensed
Product-by-Licensed Product basis based on the first achievement of such
milestone for the applicable Licensed Product, and shall be paid after the first
commercial booking for the Licensed Product.


ii.Second Indication. In partial consideration of the rights granted by
AstraZeneca to Licensee hereunder, payments of [***] of the foregoing amounts
shall be payable to AstraZeneca from Licensee within [***] ([***]) [***] after
the achievement of each of the foregoing milestone events with respect to a
Licensed Product in the second indication to reach such milestone, which shall
be non-refundable, non-creditable and fully earned upon the achievement of the
applicable milestone event.


Each milestone in this Section 4.3.1 (ii) shall be accrued on a Licensed
Product-by-Licensed Product basis based on the first achievement of such
milestone for the applicable Licensed Product, and shall be paid after the first
commercial booking for the Licensed Product.


4.3.2.Commercial Milestones. In partial consideration of the rights granted by
AstraZeneca to Licensee hereunder, Licensee shall pay to AstraZeneca the
following payments, which shall be non-refundable, non-creditable and fully
earned upon the first achievement of the applicable milestone event:


i.in the event that the aggregate of all Net Sales of all Licensed Product(s)
made by Licensee or any of its Affiliates or its or their Sublicensees in a
given Calendar Year exceeds [***] US Dollars (USD$[***]) for such Calendar Year,
Licensee shall pay to AstraZeneca a one-time fee of [***] US Dollars
(USD$[***]); and


ii.in the event that the aggregate of all Net Sales of all Licensed Product(s)
made by Licensee or any of its Affiliates or its or their Sublicensees in a
given Calendar Year exceeds [***] US Dollars (USD$[***]) for such Calendar Year,
Licensee shall pay to AstraZeneca a one-time fee of [***] Dollars (USD$[***]).


In the event that in a given Calendar Year more than one (1) of the foregoing
thresholds is exceeded, Licensee shall pay to AstraZeneca a separate milestone
payment with respect to each such threshold that is exceeded in such Calendar
Year. Each such milestone payment shall be due within [***] ([***]) [***] of the
date the milestone was achieved. Each milestone payment in this Section 4.3.2
shall be payable only upon the first achievement of such milestone in a given
Calendar Year and no amounts shall be due for subsequent or




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


repeated achievements of such milestone in subsequent Calendar Years.


4.3.3.Determination that Milestones Have Occurred. Licensee shall notify
AstraZeneca promptly of the achievement of each of the events identified as a
milestone in Section 4.3.1 or Section 4.3.2. In the event that, notwithstanding
the fact that Licensee has not provided AstraZeneca such a notice, AstraZeneca
believes that any such milestone has been achieved, it shall so notify Licensee
in writing and the Parties shall promptly meet and discuss in good faith whether
such milestone has been achieved. Any dispute under this Section 4.3.3 regarding
whether or not such a milestone has been achieved shall be subject to resolution
in accordance with Section 10.5.


4.4.
Royalties



4.8.1.Royalty Rates. As further consideration for the rights granted to Licensee
hereunder, commencing upon the First Commercial Sale of a Licensed Product in
the Territory, Licensee shall pay to AstraZeneca a royalty on Net Sales with
respect to each Licensed Product in each country in the Territory on a Licensed
Product-by-Licensed Product and country-by-country basis during each Calendar
Year at the following rates:


(i)for that portion of Net Sales of Licensed Products in the Territory during a
Calendar Year less than or equal to [***] US Dollars (USD$[***]), a royalty rate
of [***] percent ([***]%); and


(ii)for that portion of Net Sales of Licensed Products in the Territory during a
Calendar Year greater than [***] US Dollars (USD$[***]), a royalty rate of [***]
percent ([***]%).


4.8.2.Royalty Term. Licensee’s obligation to pay any royalty with respect to Net
Sales of any Licensed Product in any country shall be the later of: (i) ten (10)
years from the First Commercial Sale in such country; or (ii) the expiration of
the last to expire granted patent included in the AstraZeneca Patents that has a
Valid Claim in such country covering the use or sale of the applicable Licensed
Product. Upon termination of the Royalty Term with respect to a Licensed Product
in any country, the license grants to Licensee in Section 2.1, as applicable,
with respect to such Licensed Product shall become fully paid-up and irrevocable
with respect to such country. Licensee shall have no obligation to pay any
royalty with respect to Net Sales of any Licensed Product in any country after
the Royalty Term for such Licensed Product in such country has expired.


4.8.3.
Reductions. In the event that:

(i)during the Royalty Term for a Licensed Product in a country in the Territory,
the Regulatory Exclusivity Period has expired for such Licensed Product in such
country and the Exploitation of such Licensed Product is not covered by any
Valid Claim of any AstraZeneca Patent in such country or the country in which
such Licensed Product is Manufactured but uses (or has used in obtaining
approval) AstraZeneca Know-How, then, commencing upon 1 January of the following
Calendar Year and for the remainder of the Royalty Term for such Licensed
Product in such country thereafter, the royalty rates set forth in Section 4.4.1
with respect to such country, each shall be reduced by [***] ([***]); or
(ii)Licensee enters into an agreement with a Third Party in order to obtain a
license to a Third Party Patent Right with respect to a Licensed Product
pursuant to Section 4.6 that is necessary to Exploit such Licensed Product in
the Field in a country in the Territory, Licensee shall be entitled to deduct
from royalties payable hereunder in a given Calendar Year with respect to such
Licensed




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Product in such country [***] ([***]) of royalties paid to such Third Party in
such Calendar Year under such agreement, solely to the extent that such
royalties are (a) triggered by sales of such Licensed Product that would, absent
such agreement, infringe a Third Party Patent Right that is licensed under such
agreement and (b) otherwise exclusively attributable to such Third Party Patent
Right.


 


4.8.4.Maximum Amount of Royalty Reduction. In no event shall the amounts payable
to AstraZeneca under Section 4.4 be reduced by operation of Section 4.4.3 by
more than [***] ([***]) of what would otherwise be due by operation of Section
4.4. No unused reduction may be carried over into any subsequent Calendar Year.
For clarity, to the extent the adjustments in Section
4.4 or this 4.4.4 cover periods in which payments are due based on more than one
royalty rate described in Section 4.4.1, the Net Sales to which such adjustments
apply shall be distributed on a pro rata basis among the applicable royalty
rates set forth in Section 4.4.1.


4.5.Royalty Payments and Reports Licensee shall calculate all amounts payable to
AstraZeneca pursuant to Section 4.4 at the end of each Calendar Quarter, which
amounts shall be converted to Dollars, in accordance with Section 4.6. Licensee
shall pay to AstraZeneca the royalty amounts due with respect to a given
Calendar Quarter within [***] ([***]) [***] after the end of such Calendar
Quarter. Each payment of royalties due to AstraZeneca shall be accompanied by a
statement specifying the amount of Invoiced Sales, Net Sales and deductions
taken to arrive at Net Sales attributable to each Licensed Product in each
country the Territory during the applicable Calendar Quarter (including such
amounts expressed in local currency and as converted to Dollars) and a
calculation of the amount of royalty payment due on such Net Sales for such
Calendar Quarter. Without limiting the generality of the foregoing, Licensee
shall require its Affiliates and Sublicensees to account for their Net Sales and
to provide such reports with respect thereto, as if such sales were made by
Licensee.


4.6.Mode of Payment; Offsets. All payments to AstraZeneca under this Agreement
shall be made by deposit of Dollars in the requisite amount in immediately
available cleared funds to such bank account as AstraZeneca may from time to
time designate by notice to Licensee. For the purpose of calculating any sums
due under, or otherwise reimbursable pursuant to, this Agreement (including the
calculation of Net Sales expressed in currencies other than Dollars), Licensee
shall convert any amount expressed in a foreign currency into Dollar equivalents
using its, its Affiliate’s or Sublicensee’s, as applicable, standard conversion
methodology consistent with the relevant applicable GAAP.


All USD denominated payments due to AstraZeneca should paid into:


[***]


4.7.Sublicence Revenue. In the event Licensee sublicenses a Licensed Product to
a Third Party (other than AstraZeneca) [***], then Licensee shall pay
AstraZeneca [***] ([***]) of all upfront, pre-clinical and clinical development
and regulatory and commercial approval milestones Licensee receives from such
Sublicensee under such sublicence together with all milestones and royalties
outlined above. In the event Licensee sublicenses a Licensed Product to a Third
Party (other than AstraZeneca) [***], then Licensee shall pay AstraZeneca [***]
([***]) of all upfront, pre-clinical and clinical development and regulatory and
commercial approval milestones Licensee receives from such Sublicensee under
such sublicence. For clarity, the duty to make such [***] payment on Sublicensee
revenue set forth in this Section 4.7 shall apply except in the event that the
application of such payments would be to increase a payment




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


already payable to AstraZeneca pursuant to Section 4.3 and 4.4. [***]


4.8.
Taxes.



4.8.1.General. The milestones and royalties payable by Licensee to AstraZeneca
pursuant to this Agreement (each, a "Payment") shall be paid free and clear of
any and all taxes (which, for clarity, shall be the responsibility of Licensee),
except for any withholding taxes required by Applicable Law. Except as provided
in this Section 4.8, AstraZeneca shall be solely responsible for paying any and
all taxes (other than withholding taxes required by Applicable Law to be
deducted from Payments and remitted by Licensee) levied on account of, or
measured in whole or in part by reference to, any Payments it receives. Licensee
shall deduct or withhold from the Payments any taxes that it is required by
Applicable Law to deduct or withhold. Notwithstanding the foregoing, if
AstraZeneca is entitled under any applicable tax treaty to a reduction of rate
of, or the elimination of, applicable withholding tax, it may deliver to
Licensee or the appropriate governmental authority (with the assistance of
Licensee to the extent that this is reasonably required and is requested in
writing) the prescribed forms necessary to reduce the applicable rate of
withholding or to relieve Licensee of its obligation to withhold such tax and
Licensee shall apply the reduced rate of withholding or dispense with
withholding, as the case may be; provided that Licensee has received evidence of
AstraZeneca’s delivery of all applicable forms (and, if necessary, its receipt
of appropriate governmental authorization) at least [***] ([***]) [***] prior to
the time that the Payments are due. If, in accordance with the foregoing,
Licensee withholds any amount, it shall pay to AstraZeneca the balance when due,
make timely payment to the proper taxing authority of the withheld amount and
send to AstraZeneca proof of such payment within [***] ([***]) [***] following
such payment.
4.8.2.Value Added Tax. Notwithstanding anything contained in Section 4.8.1, this
Section 4.8.2 shall apply with respect to value added tax ("VAT"). All Payments
are exclusive of VAT. If any VAT is chargeable in respect of any Payments,
Licensee shall pay VAT at the applicable rate in respect of any such Payments
following the receipt of a VAT invoice in the appropriate form issued by
AstraZeneca in respect of those Payments, such VAT to be payable on the [***] of
the [***] of the payment of the Payments to which such VAT relates and [***]
([***]) [***] after the receipt by Licensee of the applicable invoice relating
to that VAT payment.
4.9.Interest on Late Payments. If any payment due to either Party under this
Agreement is not paid when due, then such paying Party shall pay interest
thereon (before and after any judgment) at an annual rate (but with interest
accruing on a daily basis) of [***]. The applicable interest rate would be the
rate prevailing on the date on which the payment first became due. The interest
rate will be reset on the first business day of each month with the interest to
run from the date on which payment of such sum became due until payment thereof
in full together with such interest.


4.10.Financial Records. Licensee shall and shall cause its Affiliates and its
and their Sublicensees to, keep complete and accurate financial books and
records pertaining to the Commercialization of Licensed Products hereunder,
including books and records of Invoiced Sales and Net Sales of Licensed
Products, in sufficient detail to calculate and verify all amounts payable
hereunder. Licensee shall and shall cause its Affiliates and its and their
Sublicensees to, retain such books and records until the later of (i) [***]
([***]) [***] after the end of the period to which such books and records
pertain,
(ii) the expiration of the applicable tax statute of limitations (or any
extensions thereof) and (iii) for such period as may be required by Applicable
Law.


4.11.Audit. At the request of AstraZeneca, Licensee shall and shall cause its
Affiliates and its and their Sublicensees to, permit an independent auditor
designated by AstraZeneca and reasonably acceptable to Licensee, or permit
AstraZeneca at Licensee’s sole discretion, at reasonable times and upon




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


reasonable notice, to audit the books and records maintained pursuant to Section
4.10 to ensure the accuracy of all reports and payments made hereunder. Except
as provided below, the cost of this audit shall be borne by AstraZeneca, unless
the audit reveals, with respect to a period, a variance of more than [***]
([***]) from the reported amounts for such period, in which case Licensee shall
bear the cost of the audit. Unless disputed pursuant to Section 4.12 below, if
such audit concludes that
(i) additional amounts were owed by Licensee, Licensee shall pay the additional
amounts, with interest from the date originally due as provided in Section 4.9
or (ii) excess payments were made by Licensee, AstraZeneca shall reimburse such
excess payments, in either case ((i) or (ii)), within [***] ([***]) [***] (and
no additional interest despite clause 4.8) after the date on which such audit is
completed by AstraZeneca.


4.12.Audit Dispute. In the event of a dispute with respect to any audit under
Section 4.11, AstraZeneca and Licensee shall work in good faith to resolve the
disagreement. If the Parties are unable to reach a mutually acceptable
resolution of any such dispute within [***] ([***]) [***], the dispute shall be
submitted for resolution to a certified public accounting firm jointly selected
by each Party’s certified public accountants or to such other Person as the
Parties shall mutually agree (the "Auditor"). The decision of the Auditor shall
be final and the costs of such arbitration as well as the initial audit shall be
borne between the Parties in such manner as the Auditor shall determine. Not
later than [***] ([***]) [***] after such decision and in accordance with such
decision, Licensee shall pay the additional amounts, with interest from the date
originally due as provided in Section 4.9 or AstraZeneca shall reimburse the
excess payments, as applicable.


Article 5
INTELLECTUAL PROPERTY


5.1.Ownership of Intellectual Property.


5.3.1.Ownership of Technology. Subject to Section 5.1.2, as between the Parties,
each Party shall own all right, title and interest in and to any and all
Information, Improvements and other inventions that are conceived, discovered,
developed or otherwise made by or on behalf of such Party or its Affiliates or
its or their (sub)licensees (or Sublicensee(s)), as applicable, under or in
connection with this Agreement, whether or not patented or patentable and any
and all Patents and other intellectual property rights with respect thereto.


5.3.2.United States Law. The determination of whether Information, Improvements
and other inventions are conceived, discovered, developed or otherwise made by a
Party for the purpose of allocating proprietary rights (including Patent,
copyright or other intellectual property rights) therein, shall, for purposes of
this Agreement, be made in accordance with Applicable Law in the United States
as such law exists as of the Effective Date irrespective of where such
conception, discovery, development or making occurs.


5.3.3.Assignment Obligation. Each Party shall cause all Persons who perform
activities for such Party under this Agreement or who conceive, discover,
develop or otherwise make any Information, Improvement or other inventions by or
on behalf of either Party or its Affiliates or its or their (sub)licensees (or
Sublicensees) under or in connection with this Agreement to be under an
obligation to assign (or, if such Party is unable to cause such Person to agree
to such assignment obligation despite such Party’s using commercially reasonable
efforts to negotiate such assignment obligation, then to grant an exclusive
license under) their rights in any Information, Improvement and inventions
resulting therefrom to such Party, except where Applicable Law requires
otherwise and except in the case of governmental, not-




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


for-profit and public institutions that have standard policies against such an
assignment (in which case, a suitable license or right to obtain such a license,
shall be obtained).


5.2.
Maintenance and Prosecution of Patents.



5.3.1.In General. As between the Parties, (i) Licensee shall through counsel of
its choice, prepare, file, prosecute and maintain the AstraZeneca Patents,
including any related interference, re-issuance, re-examination and opposition
proceedings with respect thereto, in the Territory, in each case, the cost and
expense of which shall be borne by the Licensee. For purposes of this Section
5.2, the Party prosecuting, maintaining or undertaking other related activities
pursuant to the foregoing sentence with respect to a Patent shall be the
"Prosecuting Party." The Prosecuting Party shall periodically inform the other
Party of all material steps with regard to the preparation, filing, prosecution
and maintenance of the AstraZeneca Patents, in the Territory, including by
providing the non-Prosecuting Party with a copy of material communications to
and from any patent authority in the Territory regarding such Patents and by
providing the non-Prosecuting Party drafts of any material filings or responses
to be made to such patent authorities in the Territory sufficiently in advance
of submitting such filings or responses so as to allow for a reasonable
opportunity for the non-Prosecuting Party to review and comment thereon. The
Prosecuting Party shall consider in good faith the requests and suggestions of
the non-Prosecuting Party with respect to such drafts and with respect to
strategies for filing and prosecuting such Patents in the Territory and
furthermore shall incorporate such requests and suggestions subject to the
Prosecuting Party’s consent, such consent not to be unreasonably withheld,
delayed or conditioned. If, as between the Parties, the Prosecuting Party
decides not to prepare, file, prosecute or maintain an AstraZeneca Patent in a
country in the Territory, the Prosecuting Party shall provide reasonable prior
written notice to the non-Prosecuting Party of such intention, the
non-Prosecuting Party shall thereupon have the right, in its sole discretion, to
assume the control and direction of the preparation, filing, prosecution and
maintenance of such AstraZeneca Patent at its sole cost and expense in such
country, whereupon the non-Prosecuting Party shall be deemed the Prosecuting
Party with respect to such Patent.


5.3.2.Cooperation. The non-Prosecuting Party shall, and shall cause its
Affiliates to, assist and cooperate with the Prosecuting Party, as the
Prosecuting Party may reasonably request from time to time, in the preparation,
filing, prosecution and maintenance of the AstraZeneca Patents in the Territory
under this Agreement, including that the non-Prosecuting Party shall, and shall
ensure that its Affiliates, (i) offer its comments, if any, promptly, (ii)
provide access to relevant documents and other evidence and make its employees
available at reasonable business hours; provided, however, that neither Party
shall be required to provide legally privileged information with respect to such
intellectual property unless and until procedures reasonably acceptable to such
Party are in place to protect such privilege); and provided, further, that the
Prosecuting Party shall reimburse the non- Prosecuting Party for its reasonable
and verifiable costs and expenses incurred in connection therewith.


5.3.3.Patent Term Extension and Supplementary Protection Certificate. The
Parties will jointly discuss and use Commercially Reasonable Efforts in
obtaining patent term extensions (including any pediatric exclusivity extensions
as may be available) in the Territory including in the United States with
respect to extensions pursuant to 35 U.S.C. ß156 et. seq. and in other
jurisdictions pursuant to supplementary protection certificates, and in all
jurisdictions with respect to any other extensions that are now or become
available in the future, wherever applicable, for the AstraZeneca Patents and
with respect to the Licensed Compounds and the Licensed Products, in each case
including whether or not to do so. Unless otherwise agreed, Licensee shall have
the first right to apply for such extensions in any particular country and
AstraZeneca shall have the second right to apply for such extensions in any
particular country




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


in the event Licensee fails to promptly apply for such extension. The
non-applying party shall provide prompt and reasonable assistance, as requested
by the applying party, including by taking such action as patent holder or
marketing authorization holder as is required under any Applicable Law to obtain
such extension or supplementary protection certificate.


5.3.4.Common Ownership. Notwithstanding anything to the contrary in this Article
5, neither Party shall have the right to make an election under 35 U.S.C. 102(c)
when exercising its rights under this Article 5 without the prior written
consent of the other Party. With respect to any such permitted election, the
Parties shall coordinate their activities with respect to any submissions,
filings or other activities in support thereof.


5.3.5.Patent Listings. Licensee shall have the right and responsibility to make
all filings with Regulatory Authorities in the Territory with respect to the
AstraZeneca Patents, including as required or allowed (i) in the United States,
in the FDA’s Orange Book and (ii) in the European Union, under the national
implementations of Article 10.1(a)(iii) of Directive 2001/EC/83 or other
international equivalents; provided that Licensee shall consult with AstraZeneca
to determine the course of action with respect to such filings.


5.3.
Enforcement of Patents.



5.3.1.Notice. Each Party shall promptly notify the other Party in writing of
(i) any alleged or threatened infringement of the AstraZeneca Patents in any
jurisdiction in the Territory or (ii) any certification filed under the
Hatch-Waxman Act claiming that any AstraZeneca Patents are invalid or
unenforceable or claiming that any AstraZeneca Patents would not be infringed by
the making, use, offer for sale, sale or import of a product for which an
application under the Hatch-Waxman Act is filed or any equivalent or similar
certification or notice in any other jurisdiction , in each case ((i) and (ii))
of which such Party becomes aware (an "Infringement").


5.3.2.Enforcement of Patents. As between the Parties, (i) Licensee shall have
the first right, but not the obligation, to prosecute any Infringement with
respect to the AstraZeneca Patents, including as a defence or counterclaim in
connection with any Third Party Infringement Claim, at Licensee’s sole cost and
expense, using counsel of Licensee’s choice. If Licensee declines to prosecute
any Infringement with respect to the AstraZeneca Patent, AstraZeneca may
prosecute such infringement at its own cost and expense. For purposes of this
Section 5.3, the Party prosecuting any Infringement pursuant to the foregoing
sentences with respect to a Patent shall be the "Enforcing Party." In the event
AstraZeneca prosecutes any such Infringement in the Field in the Territory,
Licensee shall have the right to join as a party to such claim, suit or
proceeding and participate with its own counsel at its sole cost and expense;
provided that AstraZeneca shall retain control of the prosecution of such claim,
suit or proceeding, including the response to any defence or defence of any
counterclaim raised in connection therewith. In the event Licensee prosecutes
any such Infringement in the Field in the Territory, AstraZeneca shall have the
right to join as a party to such claim, suit or proceeding and participate with
its own counsel at its sole cost and expense; provided that Licensee shall
retain control of the prosecution of such claim, suit or proceeding, including
the response to any defence or defence of any counterclaim raised in connection
therewith.


5.3.3.Cooperation. The Parties agree to cooperate fully in any Infringement
action pursuant to this Section 5.3, including by making the inventors,
applicable records and documents (including laboratory notebooks) with respect
to the relevant Patents available to the Enforcing Party on the Enforcing
Party’s request. With respect to an action controlled by the applicable
Enforcing Party, the other Party shall,




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


and shall cause its Affiliates to, assist and cooperate with the Enforcing
Party, as the Enforcing Party may reasonably request from time to time, in
connection with its activities set forth in this Section, including where
necessary, furnishing a power of attorney solely for such purpose or joining in,
or being named as a necessary party to, such action, providing access to
relevant documents and other evidence and making its employees available at
reasonable business hours; provided that, the Enforcing Party shall reimburse
such other Party for its reasonable and verifiable costs and expenses incurred
in connection therewith. Unless otherwise set forth herein, the Enforcing Party
shall have the right to settle such claim; provided that neither Party shall
have the right to settle any Infringement litigation under this Section 5.3 in a
manner that has a material adverse effect on the rights or interest of the other
Party or in a manner that imposes any costs or liability on or involves any
admission by, the other Party, without the express written consent of such other
Party (which consent shall not be unreasonably withheld, conditioned or
delayed). In connection with any activities with respect to an Infringement
action prosecuted by the applicable Enforcing Party pursuant to this Section 5.3
involving Patents Controlled by or licensed under Article 2 to the other Party,
the Enforcing Party shall (i) consult with the other Party as to the strategy
for the prosecution of such claim, suit or proceeding, (ii) consider in good
faith any comments from the other Party with respect thereto and (iii) keep the
other Party reasonably informed of any material steps taken and provide copies
of all material documents filed, in connection with such action.


5.3.4.Recovery. Except as otherwise agreed by the Parties in connection with a
cost sharing arrangement, any recovery realized as a result of such litigation
described above in this Section 5.3 (whether by way of settlement or otherwise)
shall be first, allocated to reimburse the Parties for their costs and expenses
in making such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses). Any remainder after such
reimbursement is made shall be retained by the Enforcing Party; provided,
however, that to the extent that any award or settlement (whether by judgment or
otherwise) with respect to an AstraZeneca Patent, is attributable to loss of
sales or profits with respect to a Licensed Product, the Parties shall negotiate
in good faith an appropriate allocation of such remainder to reflect the
economic interests of the Parties under this Agreement with respect to such
Licensed Product.
5.4.Infringement Claims by Third Parties. If the Exploitation of a Licensed
Product in the Territory pursuant to this Agreement results in, or is reasonably
expected to result in, any claim, suit or proceeding by a Third Party alleging
infringement by Licensee or any of its Affiliates or its or their Sublicensees,
(a "Third Party Infringement Claim"), including any defence or counterclaim in
connection with an Infringement action initiated pursuant to Section 5.3, the
Party first becoming aware of such alleged infringement shall promptly notify
the other Party thereof in writing. As between the Parties, Licensee shall be
responsible for defending any such claim, suit or proceeding at its sole cost
and expense, using counsel of Licensee’s choice. AstraZeneca may participate in
any such claim, suit or proceeding with counsel of its choice at its sole cost
and expense; provided that Licensee shall retain the right to control such
claim, suit or proceeding. AstraZeneca shall, and shall cause its Affiliates to,
assist and cooperate with Licensee, as Licensee may reasonably request from time
to time, in connection with its activities set forth in this Section, including
where necessary, furnishing a power of attorney solely for such purpose or
joining in, or being named as a necessary party to, such action, providing
access to relevant documents and other evidence and making its employees
available at reasonable business hours; provided that Licensee shall reimburse
AstraZeneca for its reasonable and verifiable costs and expenses incurred in
connection therewith. Licensee shall keep AstraZeneca reasonably informed of all
material developments in connection with any such claim, suit or proceeding.
Licensee agrees to provide AstraZeneca with copies of all material pleadings
filed in such action and to allow AstraZeneca reasonable opportunity to
participate in the defence of the claims. Any damages, or awards, including
royalties incurred or awarded in connection with any Third Party Infringement
Claim defended under this Section 5.4 shall be borne by Licensee.






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


5.5.Invalidity or Unenforceability Defences or Actions. Each Party shall
promptly notify the other Party in writing of any alleged or threatened
assertion of invalidity or unenforceability of any of the AstraZeneca Patents by
a Third Party and of which such Party becomes aware. As between the Parties, (i)
Licensee shall have the first right, but not the obligation, to defend and
control the defence of the validity and enforceability of the AstraZeneca
Patents at its sole cost. If Licensee declines to defend any such invalidity
claim with respect to the AstraZeneca Patent, AstraZeneca may defend such
invalidity claim at its own cost and expense. For purposes of this Section 5.5,
the Party defending any action pursuant to the foregoing sentence with respect
to a Patent shall be the "Controlling Party." If the Controlling Party or its
designee elects not to defend or control the defence of the applicable Patents
in a suit brought in the Territory or otherwise fails to initiate and maintain
the defence of any such claim, suit or proceeding, then subject to any rights of
Third Parties under any applicable Third Party agreements existing as of the
Effective Date, the non-Controlling Party may conduct and control the defence of
any such claim, suit or proceeding at its sole cost and expense. The
non-Controlling Party in such an action shall, and shall cause its Affiliates
to, assist and cooperate with the Controlling Party, as such Controlling Party
may reasonably request from time to time in connection with its activities set
forth in this Section, including where necessary, furnishing a power of attorney
solely for such purpose or joining in, or being named as a necessary party to,
such action, providing access to relevant documents and other evidence and
making its employees available at reasonable business hours; provided that the
Controlling Party shall reimburse the non-Controlling Party for its reasonable
and verifiable costs and expenses incurred in connection therewith. In
connection with any activities with respect to a defence, claim or counterclaim
relating to the AstraZeneca Patents pursuant to this Section 5.5, the
Controlling Party shall (x) consult with the non-Controlling Party as to the
strategy for such activities, (y) consider in good faith any comments from the
non-Controlling Party and (z) keep the non-Controlling Party reasonably informed
of any material steps taken and provide copies of all material documents filed,
in connection with such defence, claim or counterclaim.
5.6.Third Party Patent Rights. If in the reasonable opinion of Licensee, the
Exploitation of the Licensed Compounds or Licensed Product in the Field and in
the Territory by Licensee, any of its Affiliates or any of its or their
Sublicensees infringes or is reasonably expected to infringe any Patent of a
Third Party in any country in the Territory (such right, a "Third Party Patent
Right"), then, as between the Parties, Licensee shall have the right, but not
the obligation, to negotiate and obtain a license from such Third Party to such
Third Party Patent Right as necessary or desirable for Licensee or its
Affiliates or its or their Sublicensees to Exploit the Licensed Compounds and
Licensed Products in the Field in such country; provided that (i) subject to
Section 4.4.3(ii), as between the Parties, Licensee shall bear all expenses
incurred in connection therewith, including any royalties, milestones or other
payments incurred under any such license, (ii) any such license shall be limited
to the Field in the Territory and to the extent possible, provide for the
unencumbered right, but not the obligation, to transfer such license to
AstraZeneca or any of its Affiliates upon termination or expiration of this
Agreement with respect to the applicable country(ies) and (iii) Licensee shall
obtain the written consent of AstraZeneca prior to entering into any such
license (such consent not to be unreasonably withheld, delayed or conditioned).


Article 6
CONFIDENTIALITY AND NON-DISCLOSURE


6.1.Confidentiality Obligations. At all times during the Term and for a period
of [***]
([***]) [***] following termination or expiration hereof in its entirety, each
Party shall and shall cause its officers, directors, employees and agents to,
keep confidential and not publish or otherwise disclose to a Third Party and not
use, directly or indirectly, for any purpose, any Confidential Information
furnished or otherwise made known to it, directly or indirectly, by the other
Party, except to the extent such disclosure or use is expressly permitted by the
terms of this Agreement. "Confidential Information" means any




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


technical, business or other information provided by or on behalf of one Party
to the other Party, including information relating to the terms of this
Agreement (subject to Section 6.2.4, Section 6.4 and Section 7.6.9), information
relating to the Licensed Compound(s) or any Licensed Product(s) (including the
Regulatory Documentation), any Development or Commercialization of the Licensed
Compound(s or any Licensed Product(s), any know-how with respect thereto
developed by or on behalf of the disclosing Party or its Affiliates (including
Licensee Know-How and AstraZeneca Know-How, as applicable) or the scientific,
regulatory or business affairs or other activities of either Party.
Notwithstanding the foregoing, the terms of this Agreement shall be deemed to be
the Confidential Information of both Parties and both Parties shall be deemed to
be the receiving Party and the disclosing Party with respect thereto.
Notwithstanding the foregoing, the confidentiality and non-use obligations under
this Section 6.1 with respect to any Confidential Information shall not include
any information that:


6.1.1.is or hereafter becomes part of the public domain by public use,
publication, general knowledge or the like through no breach of this Agreement
by the receiving Party;


6.1.2.can be demonstrated by documentation or other competent proof to have been
in the receiving Party’s possession prior to disclosure by the disclosing Party
without any obligation of confidentiality with respect to such information;


6.1.3.is subsequently received by the receiving Party from a Third Party who is
not bound by any obligation of confidentiality with respect to such information;


6.1.4.has been published by a Third Party or otherwise enters the public domain
through no fault of the receiving Party in breach of this Agreement; or
6.1.5.can be demonstrated by documentation or other competent evidence to have
been independently developed by or for the receiving Party without reference to
the disclosing Party’s Confidential Information.


Specific aspects or details of Confidential Information shall not be deemed to
be within the public domain or in the possession of the receiving Party merely
because the Confidential Information is embraced by more general information in
the public domain or in the possession of the receiving Party. Further, any
combination of Confidential Information shall not be considered in the public
domain or in the possession of the receiving Party merely because individual
elements of such Confidential Information are in the public domain or in the
possession of the receiving Party unless the combination and its principles are
in the public domain or in the possession of the receiving Party.


6.2.Permitted Disclosures. Each Party may disclose Confidential Information to
the extent that such disclosure is:


6.2.1.made in response to a valid order of a court of competent jurisdiction or
other supra-national, federal, national, regional, state, provincial and local
governmental or regulatory body of competent jurisdiction or, if in the
reasonable opinion of the receiving Party’s legal counsel, such disclosure is
otherwise required by law, including by reason of filing with securities
regulators; provided, however, that the receiving Party shall first have given
notice to the disclosing Party and given the disclosing Party a reasonable
opportunity to quash such order or to obtain a protective order or confidential
treatment requiring that the Confidential Information and documents that are the
subject of such order be held in confidence by such court or agency or, if
disclosed, be used only for the purposes for which the order was issued; and
provided, further, that the Confidential Information disclosed in response to
such court or governmental




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


order shall be limited to that information which is legally required to be
disclosed in response to such court or governmental order;


6.2.2.made by or on behalf of the receiving Party to the Regulatory Authorities
as required in connection with any filing, application or request for Regulatory
Approval; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information to the extent practicable and
consistent with Applicable Law;


6.2.3.made by or on behalf of the receiving Party to a patent authority as may
be reasonably necessary or useful for purposes of obtaining or enforcing a
Patent; provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information, to the extent such protection is
available;


6.2.4.made by or on behalf of Licensee in prosecuting or defending litigation in
relation to the AstraZeneca Patents, AstraZeneca Know How or this Agreement,
including responding to a subpoena in a Third Party litigation; provided,
however, that reasonable measures shall be taken to assure confidential
treatment of such information, to the extent such protection is available;


6.2.5.made by or on behalf of AstraZeneca as the receiving Party, in connection
with its performance or exercise of the Retained Rights; or


6.2.6.made by or on behalf of the receiving Party to potential or actual
investors, acquirers or collaborators as may be necessary in connection with
their evaluation of such potential or actual investment or acquisition;
provided, however, that such persons shall be subject to obligations of
confidentiality and non-use with respect to such Confidential Information
substantially similar to the obligations of confidentiality and non-use of the
receiving Party pursuant to this Article 6 (with a duration of confidentiality
and non-use obligations as appropriate that is no less than [***] ([***]) [***]
from the date of disclosure, unless otherwise agreed by Licensee and
AstraZeneca); provided, further, that if either Party seeks to disclose the
terms of this Agreement to potential investors or acquirers, the Party seeking
to disclose this Agreement must obtain the other Party’s prior written consent
before disclosing this Agreement (such consent not to be unreasonably withheld,
delayed or conditioned).


6.3.Use of Name. Except as expressly provided herein, neither Party shall
mention or otherwise use the name, logo or Trademark of the other Party or any
of its Affiliates or any of its or their (sub)licensees (or Sublicensees) (or
any abbreviation or adaptation thereof) in any publication, press release,
marketing and promotional material or other form of publicity without the prior
written approval of such other Party in each new instance. The restrictions
imposed by this Section 6.3 shall not prohibit (i) either Party from making any
disclosure identifying the other Party to the extent required in connection with
its exercise of its rights or obligations under this Agreement and (ii) either
Party from making any disclosure identifying the other Party that is required by
Applicable Law or the rules of a stock exchange on which the securities of the
disclosing Party are listed (or to which an application for listing has been
submitted).


6.4.Public Announcements. The Parties have agreed that neither Party shall issue
any public announcement, press release or other public disclosure regarding this
Agreement or its subject matter without the other Party’s prior written consent,
except for any such disclosure that is, in the opinion of the disclosing Party’s
counsel, required by Applicable Law or the rules of a stock exchange on which
the securities of the disclosing Party are listed (or to which an application
for listing has been submitted). In the event a Party is, in the opinion of its
counsel, required by Applicable Law or the rules of a stock exchange on which




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


its securities are listed (or to which an application for listing has been
submitted) to make such a public disclosure, such Party shall submit the
proposed disclosure in writing to the other Party as far in advance as
reasonably practicable (and in no event less than [***] ([***]) [***] prior to
the anticipated date of disclosure) so as to provide a reasonable opportunity to
comment thereon. Neither Party shall be required to seek the permission of the
other Party to repeat any information regarding the terms of this Agreement or
any amendment hereto that has already been publicly disclosed by such Party or
by the other Party, in accordance with this Section 6.4; provided that such
information remains accurate as of such time and provided the frequency and form
of such disclosure are reasonable.


6.5.Publications. The Parties recognize the desirability of publishing and
publicly disclosing the results of and information regarding, activities under
this Agreement. Accordingly, Licensee shall be free to publicly disclose the
results of and information regarding, activities under this Agreement, subject
to prior review by AstraZeneca of any disclosure of AstraZeneca’s Confidential
Information for issues of patentability and protection of such Confidential
Information, in a manner consistent with Applicable Law and industry practices,
as provided in this Section 6.5. Accordingly, prior to publishing or disclosing
any Confidential Information of AstraZeneca, Licensee shall provide AstraZeneca
with drafts of proposed abstracts, manuscripts or summaries of presentations
that cover such Confidential Information. AstraZeneca shall respond promptly
through its designated representative and in any event no later than [***]
([***]) [***] after receipt of such proposed publication or presentation or such
shorter period as may be required by the publication or presentation. Licensee
agrees to allow a reasonable period (not to exceed [***] ([***]) [***]) to
permit filings for patent protection and to otherwise address issues of
Confidential Information or related competitive harm to the reasonable
satisfaction of AstraZeneca. In addition, Licensee shall give due regard to
comments furnished by AstraZeneca and such comments shall not be unreasonably
rejected.


6.6.Return of Confidential Information. Upon the effective date of the
expiration or termination of this Agreement for any reason, either Party may
request in writing and the non-requesting Party shall either, with respect to
Confidential Information to which such non-requesting Party does not retain
rights under the surviving provisions of this Agreement, at the requesting
Party’s election,
(i) promptly destroy all copies of such Confidential Information in the
possession or control of the non- requesting Party and confirm such destruction
in writing to the requesting Party or (ii) promptly deliver to the requesting
Party, at the non-requesting Party’s sole cost and expense, all copies of such
Confidential Information in the possession or control of the non-requesting
Party. Notwithstanding the foregoing, the non-requesting Party shall be
permitted to retain such Confidential Information (x) to the extent necessary or
useful for purposes of performing any continuing obligations or exercising any
ongoing rights hereunder and, in any event, a single copy of such Confidential
Information for archival purposes and (y) any computer records or files
containing such Confidential Information that have been created solely by such
non-requesting Party’s automatic archiving and back-up procedures, to the extent
created and retained in a manner consistent with such non-requesting Party’s
standard archiving and back-up procedures, but not for any other uses or
purposes. All Confidential Information shall continue to be subject to the terms
of this Agreement for the period set forth in Section 6.1.


6.7.Privileged Communications. In furtherance of this Agreement, it is expected
that the Parties may, from time to time, disclose to one another privileged
communications with counsel, including opinions, memoranda, letters and other
written, electronic and verbal communications. Such disclosures are made with
the understanding that they shall remain confidential in accordance with this
Article 6, that they will not be deemed to waive any applicable attorney-client
or attorney work product or other privilege and that they are made in connection
with the shared community of legal interests existing between AstraZeneca




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


and Licensee, including the community of legal interests in avoiding
infringement of any valid, enforceable patents of Third Parties and maintaining
the validity of the AstraZeneca Patents and Licensee Patents . In the event of
any litigation (or potential litigation) with a Third Party related to this
Agreement or the subject matter hereof, the Parties shall, upon either Party’s
request, enter into a reasonable and customary joint defence agreement. In any
event, each Party shall consult in a timely manner with the other Party before
engaging in any conduct (e.g., producing information or documents) in connection
with litigation or other proceedings that could conceivably implicate privileges
maintained by the other Party. Notwithstanding anything contained in this
Section 6.7, nothing in this Agreement shall prejudice a Party’s ability to take
discovery of the other Party in disputes between them relating to the Agreement
and no information otherwise admissible or discoverable by a Party shall become
inadmissible or immune from discovery solely by this Section 6.7.


Article 7
REPRESENTATIONS AND WARRANTIES


7.1.Mutual Representations and Warranties. AstraZeneca and Licensee each
represents and warrants to the other, as of the Effective Date, and covenants,
that:


7.1.1.It is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
this Agreement;
7.1.2.The execution and delivery of this Agreement and the performance by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action and do not violate: (i) such Party’s charter documents, bylaws
or other organizational documents; (ii) in any material respect, any agreement,
instrument or contractual obligation to which such Party is bound;
(iii) any requirement of any Applicable Law; or (iv) any order, writ, judgment,
injunction, decree, determination or award of any court or governmental agency
presently in effect applicable to such Party;


7.1.3.This Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, subject to
the effects of bankruptcy, insolvency or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance and general principles of equity (whether
enforceability is considered a proceeding at law or equity);


7.1.4.It is not under any obligation, contractual or otherwise, to any Person
that conflicts with or is inconsistent in any material respect with the terms of
this Agreement or that would impede the diligent and complete fulfilment of its
obligations hereunder; and


7.1.5.Neither it nor any of its Affiliates has been debarred or is subject to
debarment and neither it nor any of its Affiliates will use in any capacity, in
connection with the services to be performed under this Agreement, any Person
who has been debarred pursuant to Section 306 of the FFDCA or who is the subject
of a conviction described in such section. It will inform the other Party in
writing promptly if it or any such Person who is performing services hereunder
is debarred or is the subject of a conviction described in Section 306 or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to the best of its or its Affiliates’ Knowledge, is threatened,
relating to the debarment or conviction of it or any such Person performing
services hereunder.


7.2.Additional Representations and Warranties of AstraZeneca. AstraZeneca
further




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


represents and warrants to Licensee, as of the Effective Date, that: (i)
AstraZeneca Controls the AstraZeneca Patents set forth in Schedule A ("Existing
Patents") and has the right to grant the licenses and sublicenses specified
herein; (ii) AstraZeneca has not received any written communication, claim or
demand alleging that (a) the Existing Patents are invalid or unenforceable or
(b) the Development or Commercialization of the Licensed Products as
contemplated herein, or as conducted by AstraZeneca prior to the Effective date,
infringes any Patent owned by any Third Party or otherwise misappropriates any
intellectual property right of any Third Party; and (iii) to AstraZeneca’s
Knowledge, no Person is infringing or threatening to infringe the Existing
Patents in the Field. AstraZeneca further represents and warrants to Licensee,
as of the Effective Date, that: (a) no Third Party has challenged in writing the
ownership, scope, duration, priority or right to use any of the AstraZeneca
Patents, (b) all fees required to be paid by AstraZeneca in any jurisdiction in
order to maintain the AstraZeneca Patents licensed to Licensee hereunder have
been timely paid, (c) the claims included in any issued patents included in the
AstraZeneca Patents are in full force and effect, (d) AstraZeneca has not
previously assigned, transferred, conveyed, or granted any license or other
rights to its right, title and interest in the AstraZeneca Patents or the
AstraZeneca Know How, in any way that would materially conflict with or
materially limit the scope of any of the rights or licenses granted to Licensee
hereunder, (e) AstraZeneca’s right, title and interest to all the AstraZeneca
Patents are free of any lien or security interest, and (f) except as set forth
in Schedule A, AstraZeneca or its Affiliates do not own or control any other
Patents that are necessary to carry out the Development, Commercialization or
Exploitation of Lead Compound(s) and/or Licensed Product(s).
7.3.Additional Representations and Warranties of Licensee. Licensee further
represents and warrants to AstraZeneca, as of the Effective Date, that Licensee:
(i) has conducted its own investigation and analysis of (a) the AstraZeneca
Patents as such rights relate to the Exploitation of the Licensed Compounds and
Licensed Products as contemplated hereunder; (ii) understands the complexity and
uncertainties associated with possible claims of infringement of Patent or other
proprietary rights of Third Parties, particularly those relating to
pharmaceutical products; and (iii) acknowledges and agrees that it is solely
responsible for the risks of such claims, except as otherwise provided in this
Agreement.


7.4.DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
HEREIN, NEITHER PARTY MAKES ANY REPRESENTATIONS OR GRANTS ANY WARRANTIES,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, BY STATUTE OR
OTHERWISE AND EACH PARTY SPECIFICALLY DISCLAIMS ANY OTHER WARRANTIES, WHETHER
WRITTEN OR ORAL OR EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF QUALITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OR ANY WARRANTY AS TO
THE VALIDITY OF ANY PATENTS OR THE NON-INFRINGEMENT OF ANY INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES.


7.5.ADDITIONAL WAIVER. LICENSEE AGREES THAT: (i) THE ASTRAZENECA PATENTS ARE
LICENSED "AS IS," "WITH ALL FAULTS," AND "WITH ALL DEFECTS," AND LICENSEE
EXPRESSLY WAIVES ALL RIGHTS TO MAKE ANY CLAIM WHATSOEVER AGAINST ASTRAZENECA FOR
MISREPRESENTATION OR FOR BREACH OF PROMISE, GUARANTEE OR WARRANTY OF ANY KIND
RELATING TO THE ASTRAZENECA PATENTS; (ii) LICENSEE AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRENTIES SET FORTH IN SECTION 7.2, ASTRAZENECA WILL HAVE
NO LIABILITY TO LICENSEE FOR ANY ACT OR OMISSION IN THE PREPARATION, FILING,
PROSECUTION, MAINTENANCE, ENFORCEMENT, DEFENCE OR OTHER HANDLING OF THE
ASTRAZENECA PATENTS; AND (iii) LICENSEE IS SOLELY RESPONSIBLE FOR DETERMINING
WHETHER THE ASTRAZENECA PATENTS HAVE APPLICABILITY OR UTILITY IN LICENSEE’S
CONTEMPLATED EXPLOITATION OF THE LICENSED PRODUCTS AND LICENSEE ASSUMES ALL RISK
AND LIABILITY IN CONNECTION




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


WITH SUCH DETERMINATION.


7.6.Anti-Bribery and Anti-Corruption Compliance. Licensee agrees, on behalf of
itself, its officers, directors and employees and on behalf of its Affiliates,
agents, representatives, consultants and subcontractors hired in connection with
the subject matter of this Agreement (together with Licensee, the "Licensee
Representatives") that for the performance of its obligations hereunder:


(i)The Licensee Representatives shall not directly or indirectly pay, offer or
promise to pay or authorize the payment of any money or give, offer or promise
to give or authorize the giving of anything else of value, to: (a) any
Government Official in order to influence official action; (b) any Person
(whether or not a Government Official) (1) to influence such Person to act in
breach of a duty of good faith, impartiality or trust ("acting improperly"), (2)
to reward such Person for acting improperly or (3) where such Person would be
acting improperly by receiving the money or other thing of value; (c) any Person
(whether or not a Government Official) while knowing or having reason to know
that all or any portion of the money or other thing of value will be paid,
offered, promised or given to or will otherwise benefit, a Government Official
in order to influence official action for or against either Party in connection
with the matters that are the subject of this Agreement; or (d) any Person
(whether or not a Government Official) to reward that Person for acting
improperly or to induce that Person to act improperly.
(ii)The Licensee Representatives shall not, directly or indirectly, solicit,
receive or agree to accept any payment of money or anything else of value in
violation of the Anti- Corruption Laws.


7.6.2.The Licensee Representatives shall comply with the Anti-Corruption Laws
plus AstraZeneca’s Anti-Corruption Rules and Policies and shall not take any
action that will, or would reasonably be expected to, cause AstraZeneca or its
Affiliates to be in violation of any such laws or policies.


7.6.3.Licensee, on behalf of itself and the other Licensee Representatives,
represents and warrants to AstraZeneca that: (i) all information provided by
Licensee to AstraZeneca in any anti-bribery and corruption due diligence
checklist or similar due diligence process is true, complete and correct at the
date it was provided and that any material changes in circumstances relevant to
the answers provided in such exercise shall be immediately disclosed to
AstraZeneca; and (ii) to the best of Licensee’s and its Affiliates’ Knowledge,
no Licensee Representative that will participate or support Licensee’s
performance of its obligations hereunder has, directly or indirectly, (a) paid,
offered or promised to pay or authorized the payment of any money, (b) given,
offered or promised to give or authorized the giving of anything else of value
or (c) solicited, received or agreed to accept any payment of money or anything
else of value, in each case ((a), (b) and (c)), in violation of the
Anti-Corruption Laws during the three (3) years preceding the date of this
Agreement.


7.6.4.Licensee shall promptly provide AstraZeneca with written notice of the
following events: (i) upon becoming aware of any breach or violation by Licensee
or other Licensee Representative of any representation, warranty or undertaking
set forth in Sections 7.6.1 through 7.6.3 above; or (ii) upon receiving a formal
notification that it is the target of a formal investigation by a governmental
authority for a Material Anti-Corruption Law Violation or upon receipt of
information from any of the Licensee Representatives connected with this
Agreement that any of them is the target of a formal investigation by a
governmental authority for a Material Anti-Corruption Law Violation.


7.6.5.For the term of this Agreement and six (6) years thereafter, Licensee
shall for the purpose of auditing and monitoring the performance of its
compliance with this Section 7.6 permit




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


AstraZeneca, its Affiliates, any auditors of any of them and any governmental
authority to have access to any premises of Licensee or other Licensee
Representatives used in connection with this Agreement, together with a right to
access personnel and records that relate to this Section 7.6 ("Audit").


(i)To the extent that any Audit by AstraZeneca requires access and review of any
commercially or strategically sensitive information or agreements of Licensee or
any other Licensee Representatives relating to the business of Licensee or any
other Licensee Representatives (including information about prices and pricing
policies, cost structures and business strategies) such activity shall be
carried out by a third party professional advisor appointed by AstraZeneca and
such professional advisors shall only report back to AstraZeneca such
information as is directly relevant to informing AstraZeneca on Licensee’s
compliance with the particular provisions of this Agreement or the agreement
being Audited.


(ii)Licensee shall, and shall cause the Licensee Representatives to, provide all
cooperation and assistance during normal working hours as reasonably requested
by AstraZeneca for the purposes of an Audit. AstraZeneca shall cause any such
auditor to enter into a confidentiality agreement substantially consistent with
the applicable requirements of Article 6 hereof. AstraZeneca shall instruct any
Third Party auditor or other Person given access in respect of an Audit to cause
the minimum amount of disruption to the business of Licensee and the Licensee
Representatives and to comply with relevant building and security regulations.


(iii)The costs and fees of any inspection Audit shall be paid by AstraZeneca,
except that if an inspection or Audit reveals any breach or violation by
Licensee (including through any other Licensee Representative) of any
representation, warranty or undertaking set forth in Sections 7.6.1 through
7.6.3 above, the costs of such inspection or Audit shall be paid by Licensee.
Licensee shall bear its own costs of rendering assistance to the Audit.


7.6.6.On the occurrence of any of the following events: (A) AstraZeneca becomes
aware of, whether or not through an Audit, that Licensee (or any other Licensee
Representative) is in breach or violation of any representation, warranty or
undertaking in Sections 7.6.1 through 7.6.3 or of the Anti-Corruption Laws; or
(B) AstraZeneca receives notice under Section 7.6.4 relating to any suspected or
actual Material Anti-Corruption Law Violation by Licensee or any other Licensee
Representative, in either case ((A) or (B)), AstraZeneca shall have the right,
in addition to any other rights or remedies under this Agreement or to which
AstraZeneca may be entitled in law or equity, to immediately terminate any or
all of the services provided by Licensee pursuant to this Agreement or this
Agreement in its entirety or (x) take such steps, including by requiring
Licensee to agree to such additional measures, representations, warranties,
undertakings and other provisions, in each case, as AstraZeneca believes in good
faith are reasonably necessary in order to avoid a potential violation or
continuing violation by AstraZeneca or any of its Affiliates of the
Anti-Corruption Laws ("Provisions") and (y) terminate any or all of the services
provided by Licensee pursuant to this Agreement or this Agreement in its
entirety, immediately in the event that:


(i)Licensee refuses to agree to all of the Provisions required by AstraZeneca
pursuant to this clause; provided that AstraZeneca has (a) provided Licensee an
explanation in reasonable detail as to why AstraZeneca considers such provisions
necessary, (b) given Licensee a reasonable opportunity to review and comment on
the proposed Provisions and to provide its view as to the necessity or
usefulness of these to address the event concerned and (c) considered such
comments in good faith; or


(ii)AstraZeneca reasonably concludes that there is no Provision




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


available that would enable AstraZeneca or its Affiliates to avoid a potential
violation or continuing violation of applicable Anti-Corruption Laws.


7.6.7.Any termination of this Agreement pursuant to Section 7.6.6 shall be
treated as a termination by AstraZeneca for Licensee’s breach and the
consequences of termination set forth in Section 9.4.1 or 9.4.2, as applicable,
shall apply and additionally: subject to the accrued rights of the Parties prior
to termination, AstraZeneca shall have no liability to Licensee for any fees,
reimbursements or other compensation or for any loss, cost, claim or damage
resulting, directly or indirectly, from such termination;


7.6.8.Licensee shall be responsible for any breach of any representation,
warranty or undertaking in this Section 7.6 or of the Anti-Corruption Laws by
any Licensee Representative.


7.6.9.AstraZeneca may disclose the terms of this Agreement or any action taken
under this Section 7.6 to prevent a potential violation or continuing violation
of applicable Anti- Corruption Laws, including the identity of Licensee or a
Licensee Representative and the payment terms, to any governmental authority if
AstraZeneca determines, upon advice of counsel, that such disclosure is
necessary.


7.6.10.Licensee represents and warrants that (i) it has reviewed its internal
programs in relation to the Anti-Corruption Laws and the ability of the Licensee
Representatives to adhere to AstraZeneca’s Anti-Corruption Rules and Policies in
performance of its obligations hereunder in advance of the signing of this
Agreement and (ii) it and the other Licensee Representatives can and will
continue to comply with such Anti-Corruption Laws and AstraZeneca’s
Anti-Corruption Rules and Policies in performance of its obligations hereunder.


Article 8 INDEMNITY


8.1.Indemnification of AstraZeneca. Licensee shall indemnify AstraZeneca, its
Affiliates, its or their (sub)licensees and its and their respective directors,
officers, employees and agents and defend and save each of them harmless, from
and against any and all losses, damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and expenses) (collectively, "Losses") in
connection with any and all suits, investigations, claims or demands of Third
Parties (collectively, "Third Party Claims") arising from or occurring as a
result of: (i) the breach by Licensee of this Agreement, including the
enforcement of AstraZeneca’s rights under this Section 8.1; (ii) the gross
negligence or wilful misconduct on the part of Licensee or its Affiliates or its
or their Sublicensees or its or their Distributors or contractors or its or
their respective directors, officers, employees or agents in performing its or
their obligations under this Agreement; or (iii) the Exploitation by Licensee or
any of its Affiliates or its or their Sublicensees or its or their distributors
or contractors of any Licensed Product or the Licensed Compounds in or for the
Territory, except, in each case ((i), (ii) and (iii)), for those Losses for
which AstraZeneca has an obligation to indemnify Licensee pursuant to Section
8.2 hereof, as to which Losses each Party shall indemnify the other to the
extent of their respective liability.


8.2.Indemnification of Licensee. AstraZeneca shall indemnify Licensee, its
Affiliates and their respective directors, officers, employees and agents and
defend and save each of them harmless, from and against any and all Losses in
connection with any and all Third Party Claims arising from or occurring as a
result of: (i) the breach by AstraZeneca of this Agreement, including the
enforcement of Licensee’s rights under this Section 8.2; (ii) the gross
negligence or willful misconduct on the part of




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


AstraZeneca or its Affiliates or its or their respective directors, officers,
employees or agents in performing its obligations under this Agreement; except,
in each case (i) and(ii), for those Losses for which Licensee has an obligation
to indemnify AstraZeneca pursuant to Section 8.1 hereof, as to which Losses each
Party shall indemnify the other to the extent of their respective liability for
the Losses.


8.3.
Indemnification Procedures.



8.3.1.Notice of Claim. All indemnification claims in respect of a Party, its
Affiliates or its or their (sub)licensees or their respective directors,
officers, employees and agents shall be made solely by such Party to this
Agreement (the "Indemnified Party"). The Indemnified Party shall give the
indemnifying Party prompt written notice (an "Indemnification Claim Notice") of
any Losses or discovery of fact upon which such indemnified Party intends to
base a request for indemnification under this Article 8, but in no event shall
the indemnifying Party be liable for any Losses that result from any delay in
providing such notice. Each Indemnification Claim Notice must contain a
description of the claim and the nature and amount of such Loss (to the extent
that the nature and amount of such Loss is known at such time). The Indemnified
Party shall furnish promptly to the indemnifying Party copies of all papers and
official documents received in respect of any Losses and Third Party Claims.


8.3.2.Control of Defence. The indemnifying Party shall have the right to assume
the defence of any Third Party Claim by giving written notice to the Indemnified
Party within [***]
([***]) [***] after the indemnifying Party’s receipt of an Indemnification Claim
Notice; provided that the indemnifying Party expressly agrees to defend the
claim against the Indemnified Party with respect to such Third Party Claim. The
assumption of the defence of a Third Party Claim by the indemnifying Party shall
not be construed as an acknowledgment that the indemnifying Party is liable to
indemnify the Indemnified Party in respect of the Third Party Claim, nor shall
it constitute a waiver by the indemnifying Party of any defences it may assert
against the Indemnified Party’s claim for indemnification. Upon assuming the
defence of a Third Party Claim, the indemnifying Party may appoint as lead
counsel in the defence of the Third Party Claim any legal counsel selected by
the indemnifying Party; provided that it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed). In the event the indemnifying Party assumes the defence
of a Third Party Claim, the Indemnified Party shall immediately deliver to the
indemnifying Party all original notices and documents (including court papers)
received by the Indemnified Party in connection with the Third Party Claim.
Should the indemnifying Party assume the defence of a Third Party Claim, except
as provided in Section 8.3.3, the indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defence or settlement of the
Third Party Claim unless specifically requested in writing by the indemnifying
Party. In the event that it is ultimately determined that the indemnifying Party
is not obligated to indemnify, defend or hold harmless the Indemnified Party
from and against the Third Party Claim, the Indemnified Party shall reimburse
the indemnifying Party for any and all reasonable and verifiable costs and
expenses (including attorneys’ fees and costs of suit) and any Losses incurred
by the indemnifying Party in accordance with this Section 8 in its defence of
the Third Party Claim.


8.3.3.Right to Participate in Defence. Any Indemnified Party shall be entitled
to participate in the defence of such Third Party Claim and to employ counsel of
its choice for such purpose; provided, however, that such employment shall be at
the Indemnified Party’s sole cost and expense unless (i) the employment thereof
has been specifically authorized in writing by the indemnifying Party in writing
(in which case, the defence shall be controlled as provided in Section 8.3.2),
(ii) the indemnifying Party has failed to assume the defence and employ counsel
in accordance with Section 8.3.2 (in which case the Indemnified Party shall
control the defence) or (iii) the interests of the indemnitee and the
indemnifying




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Party with respect to such Third Party Claim are sufficiently adverse to
prohibit the representation by the same counsel of both Parties under Applicable
Law, ethical rules or equitable principles (in which case, the Indemnified Party
shall control its defence).


8.3.4.Settlement. With respect to all Losses in connection with Third Party
Claims, where the indemnifying Party has assumed the defence of the Third Party
Claim in accordance with Section 8.3.2, the indemnifying Party shall have
authority to consent to the entry of any judgment, enter into any settlement or
otherwise dispose of such Loss; provided it obtains the prior written consent of
the Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed). If the indemnifying Party does not assume and conduct
the defence of a Third Party Claim as provided above, the Indemnified Party may
defend against such Third Party Claim; provided that the Indemnified Party shall
not settle any Third Party Claim without the prior written consent of the
indemnifying Party (which consent shall not be unreasonably withheld,
conditioned or delayed).
8.3.5.Cooperation. Regardless of whether the indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall and shall
cause each indemnitee to, cooperate in the defence or prosecution thereof and
shall furnish such records, information and testimony, provide such witnesses
and attend such conferences, discovery proceedings, hearings, trials and appeals
as may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the indemnifying Party
to and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such Third Party Claim and making Indemnified
Parties and other employees and agents available on a mutually convenient basis
to provide additional information and explanation of any material provided
hereunder and the indemnifying Party shall reimburse the Indemnified Party for
all its, its Affiliates’ and its and their (sub)licensees’ or their respective
directors’, officers’, employees’ and agents’, as applicable, reasonable and
verifiable out-of-pocket expenses in connection therewith.


8.3.6.Expenses. Subject to Section 8.8.3 and except as provided above, the costs
and expenses, including fees and disbursements of counsel, incurred by the
Indemnified Party and its Affiliates and its and their (sub)licensees and their
respective directors, officers, employees and agents, as applicable, in
connection with any claim shall be reimbursed on a Calendar Quarter basis by the
indemnifying Party, without prejudice to the indemnifying Party’s right to
contest the Indemnified Party’s right to indemnification and subject to refund
in the event the indemnifying Party is ultimately held not to be obligated to
indemnify the Indemnified Party.


8.4.
Special, Indirect and Other Losses. EXCEPT (i) IN THE EVENT THE WILLFUL

MISCONDUCT OR FRAUD OF A PARTY OR OF A PARTY’S BREACH OF ITS OBLIGATIONS UNDER
ARTICLE 6,
(ii) AS PROVIDED UNDER SECTION 10.11, (iii) TO THE EXTENT ANY SUCH DAMAGES ARE
REQUIRED TO BE PAID TO A THIRD PARTY AS PART OF A CLAIM FOR WHICH A PARTY
PROVIDES INDEMNIFICATION UNDER THIS ARTICLE 8, NEITHER PARTY NOR ANY OF ITS
AFFILIATES OR (SUB)LICENSEES SHALL BE LIABLE IN CONTRACT, TORT, NEGLIGENCE,
BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL OR PUNITIVE DAMAGES OR FOR
LOSS OF PROFITS SUFFERED BY THE OTHER PARTY.


8.5.Insurance. Licensee shall have and maintain such types and amounts of
insurance covering its Exploitation of the Licensed Compounds and Licensed
Products as is (i) normal and customary in the pharmaceutical industry generally
for parties similarly situated and (ii) otherwise required by




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Applicable Law. Upon request by AstraZeneca, Licensee shall provide to
AstraZeneca evidence of its insurance coverage, including copies of applicable
insurance policies. The insurance policies shall be under an occurrence form,
but if only a claims-made form is available to Licensee, then Licensee shall
continue to maintain such insurance after the expiration or termination of this
Agreement in its entirety for a period of [***] ([***]) [***].


Article 9
TERM AND TERMINATION


9.1.Term and Expiration. This Agreement shall commence on the Effective Date
and, unless earlier terminated in accordance herewith, shall continue in force
and effect on a country-by-country basis and a Licensed Product-by-Licensed
Product basis until the date of expiration of the Royalty Term for a given
Licensed Product in the applicable country (such period, the "Term").


9.2.
Termination.



9.4.1.Material Breach. In the event that either Party (the "Breaching Party")
shall be in material breach in the performance of any of its obligations under
this Agreement, in addition to any other right and remedy the other Party (the
"Non-Breaching Party") may have, the Non- Breaching Party may terminate this
Agreement by providing [***] ([***]) [***] (the "Notice Period") prior written
notice (the "Termination Notice") to the Breaching Party and specifying the
breach and its claim of right to terminate; provided that (i) the termination
shall not become effective at the end of the Notice Period if the Breaching
Party cures the breach specified in the Termination Notice during the Notice
Period (or, if such default cannot be cured within the Notice Period, if the
Breaching Party commences actions to cure such breach within the Notice Period
and thereafter diligently continues such actions) and (ii) with respect to an
uncured material breach consisting of Licensee’s diligence obligations under
Section 3.3.1 or Section 3.5.1, as applicable, with respect to any country in
the Territory, AstraZeneca shall have the right to terminate this Agreement, in
its sole discretion, (a) solely with respect to such country or (b) in its
entirety.


9.4.2.
Termination by AstraZeneca.



In the event that Licensee or any of its Affiliates or Sublicensees, anywhere in
the Territory, institutes, prosecutes or otherwise participates in (or in any
way aids any Third Party in instituting, prosecuting or participating in), at
law or in equity or before any administrative or regulatory body, including the
U.S. Patent and Trademark Office or its foreign counterparts, any claim, demand,
action or cause of action for declaratory relief, damages or any other remedy or
for an enjoinment, injunction or any other equitable remedy, including any
interference, re-examination, opposition or any similar proceeding, alleging
that any claim in a AstraZeneca Patent is invalid, unenforceable or otherwise
not patentable or would not be infringed by Licensee’s activities absent the
rights and licenses granted hereunder, AstraZeneca shall have the right to
immediately terminate this Agreement in its entirety, including the rights of
any Sublicensees, upon written notice to Licensee.


9.4.3.
Termination by Licensee.



Licensee shall have the right to terminate this Agreement in its entirety or
(outside the US only) on a country-by-country basis, without cause, as follows:


(i)upon [***] ([***]) [***] prior written notice in the case where




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Regulatory
Approval has not been obtained for a Licensed Product; or


(ii)
upon [***] ([***]) [***] prior written notice in the case where Regulatory

Approval has been obtained for a Licensed Product


such termination to be effective at the end of such notice period.


9.4.4.Termination for Insolvency. In the event that either Party (i) files for
protection under bankruptcy or insolvency laws, (ii) makes an assignment for the
benefit of creditors,
(iii)appoints or suffers appointment of a receiver or trustee over substantially
all of its property that is not discharged within [***] ([***]) [***] after such
filing, (iv) proposes a written agreement of composition or extension of its
debts, (v) proposes or is a party to any dissolution or liquidation, (vi) files
a petition under any bankruptcy or insolvency act or has any such petition filed
against that is not discharged within [***] ([***]) [***] of the filing thereof
or (vii) admits in writing its inability generally to meet its obligations as
they fall due in the general course, then the other Party may terminate this
Agreement in its entirety effective immediately upon written notice to such
Party.


9.3.Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Licensee or AstraZeneca are and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or any analogous
provisions in any other country or jurisdiction, licenses of right to
"intellectual property" as defined under Section 101 of the U.S. Bankruptcy
Code. The Parties agree that the Parties, as licensees of such rights under this
Agreement, shall retain and may fully exercise all of their rights and elections
under the U.S. Bankruptcy Code or any analogous provisions in any other country
or jurisdiction. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party hereto that is not a Party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (i) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement or (ii) if not delivered under clause (i) above, following the
rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the non-subject Party.


9.4.
Consequences of Termination.



9.4.1.Termination in its Entirety. In the event of a termination of this
Agreement in its entirety for any reason other than AstraZeneca’s breach under
Section 9.2.1:


(i)all rights and licenses granted by AstraZeneca hereunder shall immediately
terminate, including, for clarity, any sublicense granted by Licensee pursuant
to Section 2.2;


(ii)Licensee shall and hereby does, and shall cause its Affiliates and its and
their Sublicensees to, when and as requested by AstraZeneca, assign to
AstraZeneca all of its right, title and interest in and to (a) all Regulatory
Documentation (including any Regulatory Approvals) applicable to any Licensed
Compound(s) or Licensed Product(s) then owned or Controlled by Licensee or any
of its Affiliates; provided that if any such Regulatory Documentation or
Regulatory Approval is not immediately




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


transferable in a country, Licensee shall provide AstraZeneca with all benefit
of such Regulatory Documentation or Regulatory Approval, as applicable, and such
assistance and cooperation as necessary or reasonably requested by AstraZeneca
to timely transfer such Regulatory Documentation or Regulatory Approval, as
applicable, to AstraZeneca or its designee or, at AstraZeneca’s option, to
enable AstraZeneca to obtain a substitute for such Regulatory Documentation or
Regulatory Approval, as applicable, without disruption to AstraZeneca’s
Exploitation of the Licensed Compound(s) or applicable Licensed Product(s);


(iii)unless expressly prohibited by any Regulatory Authority, at AstraZeneca’s
written request, Licensee shall and hereby does, and shall cause its Affiliates
and its and their Sublicensees to, (a) transfer control to AstraZeneca of any or
all clinical studies involving Licensed Products thereto being conducted by or
on behalf of Licensee, an Affiliate or a Sublicensee as of the effective date of
termination and (b) continue to conduct such clinical studies, at Licensee’s
cost, for up to [***] ([***]) [***] to enable such transfer to be completed
without interruption of any such clinical study; provided that (x) AstraZeneca
shall not have any obligation to continue any clinical study unless required by
Applicable Law and (y) with respect to each clinical study for which such
transfer is expressly prohibited by the applicable Regulatory Authority, if any,
Licensee shall continue to conduct such clinical study to completion, at
Licensee’s cost and expense;


(iv)at AstraZeneca’s written request, Licensee shall, and cause its Affiliates
and its and their Sublicensees to, assign to AstraZeneca all Licensed Product
Agreements, unless, with respect to any such Licensed Product Agreement, such
Licensed Product Agreement expressly prohibits such assignment, in which case
Licensee (or such Affiliate or Sublicensee, as applicable) shall cooperate with
AstraZeneca in all reasonable respects to secure the consent of the applicable
Third Party to such assignment and if any such consent cannot be obtained with
respect to a Licensed Product Agreement, Licensee shall, and cause its
Affiliates and its and their Sublicensees to, obtain for AstraZeneca
substantially all of the practical benefit and burden under such Licensed
Product Agreement, including by
(a) entering into appropriate and reasonable alternative arrangements on terms
agreeable to AstraZeneca and (b) subject to the consent and control of
AstraZeneca, enforcing, at AstraZeneca’s cost and expense and for the account of
AstraZeneca, any and all rights of Licensee (or such Affiliate or Sublicensee,
as applicable) against the other party thereto arising out of the breach or
cancellation thereof by such other party or otherwise; and


(v)at AstraZeneca’s written request, Licensee shall supply to AstraZeneca such
quantities of the Licensed Compound(s) and Licensed Product(s) as AstraZeneca
indicates in written forecasts and orders therefor from time to time at
Licensee’s actual cost (excluding costs for general overhead, communications,
operating supplies or other equipment) to Manufacture such Licensed Compound(s)
and Licensed Product(s) until the earlier of (a) such time as AstraZeneca has
established an alternate, validated source of supply for the Licensed
Compound(s) and Licensed Product(s) and AstraZeneca is receiving supply from
such alternative source and (b) the [***] ([***]) [***] of the effective date of
termination of this Agreement; provided, however, that AstraZeneca shall use
Commercially Reasonable Efforts to establish the alternate source of supply.


9.4.2.Termination for AstraZeneca Breach. In the event of a termination of this
Agreement in its entirety by Licensee for AstraZeneca’s breach under Section
9.2.1, all rights and licenses granted by AstraZeneca hereunder shall remain in
effect, including, for clarity, any sublicense granted by Licensee pursuant to
Section 2.2.


9.4.3.Termination in a Terminated Territory. In the event of a termination of




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


this Agreement with respect to a Terminated Territory by AstraZeneca pursuant to
Section 9.2.1 or by Licensee pursuant to Section 9.2.3 (but not in the case of
any termination of this Agreement in its entirety):


(i)all rights and licenses granted by AstraZeneca hereunder, including, for
clarity, any sublicense granted by Licensee pursuant to Section 2.2, (a) shall
automatically be deemed to be amended to exclude, if applicable, the right to
market, promote, detail, distribute, import, sell for commercial use, offer for
commercial sale, file any Drug Approval Application for or seek any Regulatory
Approval for Licensed Products in such Terminated Territory and (b) shall
otherwise survive and continue in effect outside such Terminated Territory
solely for the purpose of furthering any Commercialization of the Licensed
Products in the Territory or any Development or Manufacturing in support
thereof;
(ii)Licensee shall and hereby does, and shall cause its Affiliates and its and
their Sublicensees to, when and as requested by AstraZeneca, assign to
AstraZeneca all of its right, title and interest in and to (a) all Regulatory
Documentation (including any Regulatory Approvals) applicable to the
Exploitation of the Licensed Compound(s) or Licensed Product(s) solely in the
Terminated Territory then owned or Controlled by Licensee or any of its
Affiliates or its or their Sublicensees; provided that if any such Regulatory
Documentation or Regulatory Approval is not immediately transferable in a
country, Licensee shall provide AstraZeneca with all benefit of such Regulatory
Documentation or Regulatory Approval, as applicable, and such assistance and
cooperation as necessary or reasonably requested by AstraZeneca to timely
transfer such Regulatory Documentation or Regulatory Approval, as applicable, to
AstraZeneca or its designee or, at AstraZeneca’s option, to enable AstraZeneca
to obtain a substitute for such Regulatory Documentation or Regulatory Approval,
as applicable, without disruption to AstraZeneca’s Exploitation of the Licensed
Compound(s) or applicable Licensed Product(s) or Improvement(s) thereto;


(iii)at AstraZeneca’s written request, Licensee shall, and cause its Affiliates
and its and their Sublicensees to, assign to AstraZeneca or its designee all
Licensed Product Agreements relating to the Terminated Territory, unless, with
respect to any such Licensed Product Agreement, such Licensed Product Agreement
(a) expressly prohibits such assignment (in which case, Licensee, or its
Affiliate or Sublicensee, as applicable, shall cooperate with AstraZeneca in all
reasonable respects to secure the consent of the applicable Third Party to such
assignment, (b) relates both to (1) the Terminated Territory and the Territory
or (2) Licensed Products and products other than Licensed Products (which, in
either case ((1) or (2)), at AstraZeneca’s request, Licensee, or its Affiliate
or Sublicensee, as applicable, shall cooperate with AstraZeneca in all
reasonable respects to secure the written agreement of the applicable Third
Party to a partial assignment of the applicable Licensed Product Agreement
relating to the Terminated Territory or Licensed Products, as applicable) and,
in either case ((a) or (b)) if any such consent or agreement, as applicable,
cannot be obtained with respect to a Licensed Product Agreement, Licensee shall,
and cause its Affiliates and its and their Sublicensees to, obtain for
AstraZeneca substantially all of the practical benefit and burden under such
Licensed Product Agreement to the extent applicable to the Terminated Territory
and Licensed Products, as applicable, including by (x) entering into appropriate
and reasonable alternative arrangements on terms agreeable to AstraZeneca and
(y) subject to the consent and control of AstraZeneca, enforcing, at
AstraZeneca’s cost and expense and for the account of AstraZeneca, any and all
rights of Licensee, or such Affiliate or Sublicense, as applicable, against the
other party thereto arising out of the breach or cancellation thereof by such
other party or otherwise; and


(iv)unless expressly prohibited by any Regulatory Authority, at AstraZeneca’s
written request, Licensee shall, and shall cause its Affiliates and its and
their Sublicensees to (a) transfer control to AstraZeneca of any or all clinical
studies involving Licensed Products being conducted by or on behalf of Licensee,
an Affiliate or a Sublicensee as of the effective date of termination in or for
the Terminated Territory and (b) continue to conduct such clinical studies, at
Licensee’s cost, for up to [***]




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


([***]) [***] to enable such transfer to be completed without interruption of
any such clinical study; provided that (x) AstraZeneca shall not have any
obligation to continue any clinical study unless required by Applicable Law and
(y) with respect to each clinical study for which such transfer is expressly
prohibited by the applicable Regulatory Authority, if any, Licensee shall
continue to conduct such clinical study to completion, at Licensee’s cost and
expense; and


(v)
at AstraZeneca’s written request, Licensee shall supply to

AstraZeneca such quantities of the Licensed Compound(s) and Licensed Product(s)
as AstraZeneca indicates in written forecasts and orders therefor from time to
time at Licensee’s actual cost (excluding costs for general overhead,
communications, operating supplies or other equipment) to Manufacture such
Licensed Compound(s) and Licensed Product(s) or any Improvement thereto until
the earlier of
(a) such time as AstraZeneca has established an alternate, validated source of
supply for the Licensed Compound(s) and Licensed Product(s) or any Improvement
thereto, and AstraZeneca is receiving supply from such alternative source and
(b) [***] of the effective date of termination of this Agreement; provided,
however, that AstraZeneca shall use Commercially Reasonable Efforts to establish
the alternate source of supply.


9.4.4.
Licence to Arising Intellectual Property.



In the event that Licensee exercises its right to terminate this Agreement
pursuant to Section 9.2.3, or AstraZeneca exercises its right to terminate this
Agreement in one or more countries or in its entirety pursuant to Section 9.2.1,


1.
Licensee shall grant to AstraZeneca for the Exploitation in the Terminated
Territory of any Licensed Compound(s) or Licensed Product(s):



a.
an exclusive royalty-free license with the right to grant multiple tiers of
sublicenses, in and to all Licensee Know-How and Licensee Patents specifically
relating to the Licensed Compound(s) or any Licensed Product(s); and



b.
a non-exclusive license with the right to grant multiple tiers of sublicenses,
in and to all Confidential Information of Licensee not specifically relating to
any Licensed Compound(s) or any Licensed Product(s) but necessary for the
Exploitation of Licensed Compound(s) or Licensed Product(s) that, to the
Knowledge of Licensee, has been used by Licensee or its Affiliates in the
research, development, manufacture and/or sale of any Licensed Compound(s) or
any Licensed Product(s); and



c.
an exclusive, royalty-free license with the right to grant multiple tiers of
sublicenses, in and to all, together with a right of reference, Regulatory
Documentation (including any Regulatory Approvals) then owned or Controlled by
Licensee or any of its Affiliates or its or their Sublicensees that are not
assigned to AstraZeneca pursuant to Section 9.4.2(ii).



9.5.Remedies. Except as otherwise expressly provided herein, termination of this




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Agreement (either in its entirety or with respect to one (1) or more
country(ies)) in accordance with the provisions hereof shall not limit remedies
that may otherwise be available in law or equity.


9.6.Accrued Rights; Surviving Obligations. Termination or expiration of this
Agreement (either in its entirety or with respect to one (1) or more
country(ies)) for any reason shall be without prejudice to any rights that shall
have accrued to the benefit of a Party prior to such termination or expiration.
Such termination or expiration shall not relieve a Party from obligations that
are expressly indicated to survive the termination or expiration of this
Agreement. Without limiting the foregoing, Sections 2.4 and 3.3.3 and Articles
1, 4, 5, 6, 7, 8, 9 and 10 of this Agreement shall survive the termination or
expiration of this Agreement for any reason. If this Agreement is terminated
with respect to the Terminated Territory but not in its entirety, then following
such termination the foregoing provisions of this Agreement shall remain in
effect with respect to the Terminated Territory (to the extent they would
survive and apply in the event the Agreement expires or is terminated in its
entirety or as otherwise necessary for any of AstraZeneca and its Affiliates and
its and their (sub)licensees to exercise their rights in the Terminated
Territory) and all provisions not surviving in accordance with the foregoing
shall terminate upon termination of this Agreement with respect to the
Terminated Territory and be of no further force and effect (and for the
avoidance of doubt all provisions of this Agreement shall remain in effect with
respect to all countries in the Territory other than the Terminated Territory).


Article 10 MISCELLANEOUS


10.1.Force Majeure. Neither Party shall be held liable or responsible to the
other Party or be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement (other
than an obligation to make payments) when such failure or delay is caused by or
results from events beyond the reasonable control of the non-performing Party,
including fires, floods, earthquakes, hurricanes, embargoes, shortages,
epidemics, quarantines, war, acts of war (whether war be declared or not),
terrorist acts, insurrections, riots, civil commotion, strikes, lockouts or
other labour disturbances (whether involving the workforce of the non-performing
Party or of any other Person), acts of God or acts, omissions or delays in
acting by any governmental authority (except to the extent such delay results
from the breach by the non-performing Party or any of its Affiliates of any term
or condition of this Agreement). The non-performing Party shall notify the other
Party of such force majeure within [***] ([***]) [***] after such occurrence by
giving written notice to the other Party stating the nature of the event, its
anticipated duration and any action being taken to avoid or minimize its effect.
The suspension of performance shall be of no greater scope and no longer
duration than is necessary and the non-performing Party shall use commercially
reasonable efforts to remedy its inability to perform. Without limitation to the
foregoing, in the event that the suspension of performance continues for [***]
([***]) [***] after the date of the occurrence and such suspension of
performance would constitute a material breach of this Agreement in the absence
of this Section 10.1, AstraZeneca shall have the right to terminate this
Agreement pursuant to Section 9.2.1 without regard to this Section 10.1, except
that in such event no cure period shall apply and AstraZeneca shall have the
right to effect such termination upon written notice to Licensee, in its sole
discretion, (i) solely with respect to the country affected by such non-
performance or (ii) in its entirety.


10.2.Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States or other countries that may be imposed on the Parties from time to time.
Each Party agrees that it will not export, directly or indirectly, any technical




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


information acquired from the other Party under this Agreement or any products
using such technical information to a location or in a manner that at the time
of export requires an export license or other governmental approval, without
first obtaining the written consent to do so from the appropriate agency or
other governmental entity in accordance with Applicable Law.


10.3.Assignment. Neither Party may assign its rights or delegate its obligations
under this Agreement, whether by operation of law or otherwise, in whole or in
part without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, conditioned or delayed, except that AstraZeneca
shall have the right, without such consent, (i) to perform any or all of its
obligations and exercise any or all of its rights under this Agreement through
any of its Affiliates or its or their (sub)licensees, and (ii) assign any or all
of its rights and delegate any or all of its obligations hereunder to any of its
Affiliates or its or their (sub)licensees or to any successor in interest
(whether by merger, acquisition, asset purchase or otherwise) to all or
substantially all of the business to which this Agreement relates; provided that
AstraZeneca shall provide written notice to Licensee within [***] ([***]) [***]
after such assignment or delegation. Licensee shall have the right, without such
consent, (i) to perform any or all of its obligations and exercise any or all of
its rights under this Agreement through any of its Affiliates, and (ii) assign
any or all of its rights and delegate any or all of its obligations hereunder to
any of its Affiliates; provided that Licensee shall provide written notice to
AstraZeneca within [***] ([***]) [***] after such assignment or delegation. Any
permitted successor of a Party or any permitted assignee of all of a Party’s
rights under this Agreement that has also assumed all of such Party’s
obligations hereunder in writing shall, upon any such succession or assignment
and assumption, be deemed to be a party to this Agreement as though named herein
in substitution for the assigning Party, whereupon the assigning Party shall
cease to be a party to this Agreement and shall cease to have any rights or
obligations under this Agreement. All validly assigned rights of a Party shall
inure to the benefit of and be enforceable by, and all validly delegated
obligations of such Party shall be binding on and be enforceable against, the
permitted successors and assigns of such Party; provided that such Party, if it
survives, shall remain jointly and severally liable for the performance of such
delegated obligations under this Agreement. Any attempted assignment or
delegation in violation of this Section 10.3 shall be void and of no effect.


10.4.Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future law and if the rights or
obligations of either Party under this Agreement will not be materially and
adversely affected thereby, (i) such provision shall be fully severable,
(ii) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, (iii) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (iv) in lieu of such illegal, invalid or
unenforceable provision, there shall be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and reasonably
acceptable to the Parties. To the fullest extent permitted by Applicable Law,
each Party hereby waives any provision of law that would render any provision
hereof illegal, invalid or unenforceable in any respect.


10.5.
Dispute Resolution.



10.7.1.Except as provided in Section 10.11, if a dispute arises between the
Parties in connection with or relating to this Agreement or any document or
instrument delivered in connection herewith (collectively, (i) and (ii), a
"Dispute"), then either Party shall have the right to refer such Dispute to the
Senior Officers for attempted resolution by good faith negotiations during a
period of [***] ([***]) [***]. Any final decision mutually agreed to by the
Senior Officers shall be conclusive and binding on the




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


Parties.


10.7.2.If such Senior Officers are unable to resolve any such Dispute within
such [***] ([***]) [***] period, either Party shall be free to institute binding
arbitration in accordance with this Section 10.5.2 upon written notice to the
other Party (an "Arbitration Notice") and seek such remedies as may be
available. Upon receipt of an Arbitration Notice by a Party, the applicable
Dispute shall be resolved by final and binding arbitration before a panel of
three (3) experts with relevant industry experience (the "Arbitrators"). Each of
Licensee and AstraZeneca shall promptly select one (1) Arbitrator, which
selections shall in no event be made later than [***] ([***]) [***] after the
notice of initiation of arbitration. The third Arbitrator shall be chosen
promptly by mutual agreement of the Arbitrator chosen by Licensee and the
Arbitrator chosen by AstraZeneca, but in no event later than [***] ([***]) [***]
after the date that the last of such Arbitrators was appointed. The Arbitrators
shall determine what discovery will be permitted, consistent with the goal of
reasonably controlling the cost and time that the Parties must expend for
discovery; provided that the Arbitrators shall permit such discovery as they
deem necessary to permit an equitable resolution of the dispute. The arbitration
shall be administered by the AAA (or its successor entity) in accordance with
the then current Commercial Rules of the American Arbitration Association
including the Procedures for Large, Complex Commercial Disputes (including the
Optional Rules for Emergency Measures of Protection), except as modified in this
Agreement. The arbitration shall be held in New York, and the Parties shall use
reasonable efforts to expedite the arbitration if requested by either Party. The
Arbitrators shall, within [***] ([***]) [***] after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded. The decision or award rendered by the
Arbitrators shall be final and non-appealable, and judgment may be entered upon
it in accordance with Applicable Law in the State of Delaware or any other court
of competent jurisdiction. The Arbitrators shall be authorized to award
compensatory damages, but shall not be authorized to reform, modify or
materially change this Agreement or any other agreements contemplated hereunder.


10.7.3.Each Party shall bear its own counsel fees, costs, and disbursements
arising out of the dispute resolution procedures described in this Section 10.5,
and shall pay an equal share of the fees and costs of the Expert or Arbitrators,
as applicable, and all other general fees related to any arbitration described
in Section 10.5.2; provided, however, the Arbitrators shall be authorized to
determine whether a Party is the prevailing Party, and if so, to award to that
prevailing Party reimbursement for its reasonable counsel fees, costs and
disbursements (including expert witness fees and expenses, photocopy charges, or
travel expenses), or the fees and costs of the Expert or Arbitrators, as
applicable. Unless the Parties otherwise agree in writing, during the period of
time that any arbitration proceeding described in Section 10.5.2 or 10.5.3, as
applicable, is pending under this Agreement, the Parties shall continue to
comply with all those terms and provisions of this Agreement that are not the
subject of such pending arbitration proceeding. Nothing contained in this
Agreement shall deny any Party the right to seek injunctive or other equitable
relief from a court of competent jurisdiction in the context of a bona fide
emergency or prospective irreparable harm, and such an action may be filed and
maintained notwithstanding any ongoing arbitration proceeding. All arbitration
proceedings and decisions of the Arbitrators, as applicable, under Section
10.5.2, shall be deemed Confidential Information of both Parties under Article
6.


10.6.
Governing Law, Jurisdiction and Service.



10.7.1.Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


jurisdiction. The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.


10.7.2.Jurisdiction. Subject to Section 10.5 and Section 10.10, the Parties
hereby irrevocably and unconditionally consent to the exclusive jurisdiction of
the courts of the State of Delaware for any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement and agree
not to commence any action, suit or proceeding (other than appeals therefrom)
related thereto except in such courts. The Parties irrevocably and
unconditionally waive their right to a jury trial.


10.7.3.Venue. The Parties further hereby irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding (other
than appeals therefrom) arising out of or relating to this Agreement in the
courts of Delaware and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.


10.7.4.Service. Each Party further agrees that service of any process, summons,
notice or document by certified mail or registered mail to its address set forth
in Section 10.7.2 shall be effective service of process for any action, suit or
proceeding brought against it under this Agreement in any such court.


10.7.
Notices.



10.7.1.Notice Requirements. Any notice, request, demand, waiver, consent,
approval or other communication permitted or required under this Agreement shall
be in writing, shall refer specifically to this Agreement and shall be deemed
given only if delivered by hand or sent by facsimile transmission or email (with
transmission confirmed) or by internationally recognized overnight delivery
service that maintains records of delivery, addressed to the Parties at their
respective addresses specified in Section 10.7.2 or to such other address as the
Party to whom notice is to be given may have provided to the other Party in
accordance with this Section 10.7.1. Such Notice shall be deemed to have been
given as of the date delivered by hand or transmitted by facsimile or email
(with transmission confirmed) or on the second Business Day (at the place of
delivery) after deposit with an internationally recognized overnight delivery
service. This Section 10.7.1 is not intended to govern the day-to-day business
communications necessary between the Parties in performing their obligations
under the terms of this Agreement.


10.7.2.
Address for Notice.



If to Licensee, to:
Biohaven Pharmaceutical Holding Company Ltd. 215 Church Street
New Haven, CT 06510 Attention: Legal Department
Email: vlad.coric@biohavenpharma.com
with a copy (which shall not constitute notice) to:
IPraxus Legal, LLC
P.O. Box 689
67 Sterling Hill Road Lyme, CT




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


06371
Attention: Warren K. Volles. Email: mail@ipraxuslegal.com




If to AstraZeneca, to:


Milstein Building, Granta Park Cambridge, CB21 6GH, UK Attention: Corporate
Legal
Email: legalnotices@astrazeneca.com
with a copy (which shall not constitute notice) to: 35 Gatehouse Drive
Waltham, MA 02451, USA Attention: VP, SP&A


10.8.HSR Act Filings. No later than [***] ([***]) [***] following the Effective
Date or such later date as the Parties may agree, the Parties shall jointly
determine whether a filing under the Hart-Scott-Rodino Antitrust Improvements
Act ("HSR Act") or any equivalent competition law statute or regulation (a
"Competition Law Filing") is required for the performance of this Agreement.
Upon a joint determination that one or more Competition Law Filings are
required, the Parties shall prepare and submit the required notification forms
as soon as reasonably practicable (and for any filing under the HSR Act within
[***] ([***]) [***] after such determination) and use reasonable efforts to
obtain clearance for the transactions contemplated hereunder as soon as
practicable. Subject to Applicable Law relating to the exchange of information,
AstraZeneca shall have the right to direct all matters with respect to
Competition Law Filings hereunder, consistent with its obligations hereunder
after consulting with Licensee. Each Party will consult with the other on, and
consider in good faith the views of the other Party in connection with, all of
the information relating to such other Party that appears in any Competition Law
Filing. Each Party shall bear their respective attorneys’ fees and shall share
equally and filing fees in connection therewith. This Agreement shall bind the
Parties upon execution and continue in full force and effect unless and until
the termination or expiration of the Agreement by its terms, provided, however,
that each Party’s grant of license rights hereunder, Licensee’s obligation to
make the payments hereunder, and the Parties’ other rights and obligations
hereunder in connection with the Development and Commercialization of the
Licensed Products shall not become effective unless and until the date of
either: 1) the receipt of all Competition Law Clearances or 2) the conclusion by
the Parties pursuant to this Section 10.8 that no Competition Law Clearance is
necessary for the implementation of this Agreement. Nothing in this Agreement
shall require or be deemed to require either Party (or their Affiliates) to
commit to any divestitures or licenses or agree to hold separate any assets or
agree to any similar arrangements or commit to conduct its business in a
specified manner, or to submit and respond to a formal discovery procedure
initiated by the FTC or DOJ (i.e., a "Request for Additional Information and
Documentary Materials" also known as a "second request", or Civil Investigative
Demand if a filing is not required under the HSR Act), in each case as a
condition to obtaining antitrust clearance for the transactions contemplated
hereunder. If Competition Law Clearance is not received in




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


relation to both this Agreement on or before [***] ([***]) [***] after the date
on which both Parties have submitted to the FTC and DOJ or other equivalent
authority their respective initial filings to request Competition Law Clearance
of the transactions hereunder, then either Party shall have the right to
terminate this Agreement without liability therefor at any time thereafter, but
prior to receipt of Competition Law Clearance of the transactions contemplated
hereunder, by written notice to the other Party.


10.9.Entire Agreement; Amendments. This Agreement, together with the Schedules
attached hereto, sets forth and constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof and
all prior agreements, understandings, promises and representations, whether
written or oral, with respect thereto are superseded hereby. Each Party confirms
that it is not relying on any representations or warranties of the other Party
except as specifically set forth in this Agreement. No amendment, modification,
release or discharge shall be binding on the Parties unless in writing and duly
executed by authorized representatives of both Parties. In the event of any
inconsistencies between this Agreement and any schedules or other attachments
hereto, the terms of this Agreement shall control.


10.10.English Language. This Agreement shall be written and executed in and all
other communications under or in connection with this Agreement shall be in, the
English language. Any translation into any other language shall not be an
official version thereof and in the event of any conflict in interpretation
between the English version and such translation, the English version shall
control.


10.11.Equitable Relief. Each Party acknowledges and agrees that the restrictions
set forth in Articles 6 and 7 are reasonable and necessary to protect the
legitimate interests of the other Party and that such other Party would not have
entered into this Agreement in the absence of such restrictions and that any
breach or threatened breach of any provision of such Articles may result in
irreparable injury to such other Party for which there will be no adequate
remedy at law. In the event of a breach or threatened breach of any provision of
such Articles, the non-breaching Party shall be authorized and entitled to seek
from any court of competent jurisdiction injunctive relief, whether preliminary
or permanent, specific performance and an equitable accounting of all earnings,
profits and other benefits arising from such breach, which rights shall be
cumulative and in addition to any other rights or remedies to which such
non-breaching Party may be entitled in law or equity. Both Parties agree to
waive any requirement that the other (i) post a bond or other security as a
condition for obtaining any such relief and (ii) show irreparable harm,
balancing of harms, consideration of the public interest or inadequacy of
monetary damages as a remedy. Nothing in this Section 10.11 is intended or
should be construed, to limit either Party’s right to equitable relief or any
other remedy for a breach of any other provision of this Agreement.


10.12.Waiver and Non-Exclusion of Remedies. Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition. The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise. The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.
10.13.No Benefit to Third Parties. Except as provided in Article 8, covenants
and agreements set forth in this Agreement are for the sole benefit of the
Parties hereto and their successors and permitted assigns and they shall not be
construed as conferring any rights on any other Persons.


10.14.Further Assurance. Each Party shall duly execute and deliver or cause to
be duly




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


executed and delivered, such further instruments and do and cause to be done
such further acts and things, including the filing of such assignments,
agreements, documents and instruments, as may be necessary or as the other Party
may reasonably request in connection with this Agreement or to carry out more
effectively the provisions and purposes hereof or to better assure and confirm
unto such other Party its rights and remedies under this Agreement.


10.15.Relationship of the Parties. It is expressly agreed that AstraZeneca, on
the one hand and Licensee, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency. Neither AstraZeneca, on the one hand, nor
Licensee, on the other hand, shall have the authority to make any statements,
representations or commitments of any kind or to take any action, that will be
binding on the other, without the prior written consent of the other Party to do
so. All persons employed by a Party shall be employees of such Party and not of
the other Party and all costs and obligations incurred by reason of any such
employment shall be for the account and expense of such first Party.


10.16.References. Unless otherwise specified, (i) references in this Agreement
to any Article, Section or Schedule shall mean references to such Article,
Section or Schedule of this Agreement,
(i)references in any Section to any clause are references to such clause of such
Section and (iii) references to any agreement, instrument or other document in
this Agreement refer to such agreement, instrument or other document as
originally executed or, if subsequently amended, replaced or supplemented from
time to time, as so amended, replaced or supplemented and in effect at the
relevant time of reference thereto.


10.17.Construction. Except where the context otherwise requires, wherever used,
the singular shall include the plural, the plural the singular, the use of any
gender shall be applicable to all genders and the word "or" is used in the
inclusive sense (and/or). Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days. The captions of
this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement. The term "including," "include," or
"includes" as used herein shall mean including, without limiting the generality
of any description preceding such term. The language of this Agreement shall be
deemed to be the language mutually chosen by the Parties and no rule of strict
construction shall be applied against either Party hereto.


10.18.Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile, PDF format via email or other electronically transmitted
signatures and such signatures shall be deemed to bind each Party hereto as if
they were original signatures.


[SIGNATURE PAGE FOLLOWS]




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


THIS AGREEMENT IS EXECUTED by the authorized representatives of the Parties as
of the date first written above.




ASTRAZENECA AB
 
BIOHAVEN THERAPEUTICS LTD.
By: /s/ Anders G. Holmen
 
By: /s/ Donnie McGrath
 
 
 
Name: Anders G. Holmen
 
Name: Donnie McGrath
 
 
 
Title: Vice President
 
Title: Chief of Corporate Strategy and Business Development
 
 
 
Date: September 4th, 2018
 
Date: September 4th, 2018
 
 
 
 
 
 

    
    


 


 




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2






SCHEDULE A - AstraZeneca Patents


[***]
[***]
AZ Docket No.
Country
Status
Filing Number
Grant Number
[***]
[***]
[***]
[***]
[***]

 






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2




SCHEDULE B - Licensed Compound




[***]




CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------



***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(B)(4) and 240.24b-2


SCHEDULE C - Transition Plan


This Transition Plan details the Transfer Activities agreed upon by the Parties
that governs the technology transfer from AstraZeneca to Biohaven after the
Effective Date. Definitions in the Transition Plan refer to the definitions in
the License Agreement between AstraZeneca and Biohaven ("the Agreement"), unless
otherwise stated.


In the event of any conflict between the terms and conditions of the Transition
Plan and the terms and conditions of the Agreement, the terms and conditions of
the Agreement shall take precedence.


[***]






CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

